Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 1 of 15




                                       Robert Stow e
                                        10 Chapin Avenue                   FILED BY                   D
                                        Boston,M A 02132                                                  C.
                                                                                                          .


                                          617-851-8081
                                         August1,2019                              AL6 25 2219
  Clerk ofCourt                                                                     ANGEL
                                                                                   CLERK A E. NOBLE
                                                                              s.        u.:.(>s' tcm
  United State DistrictCourt                                                       D.oFFLA. - FT:PIERCE
  Southern DistrictofFlorida
  Alto LeeAdams,Sr.
  United States Courthouse
  lolsouth U.S.Highw ay 1
  FortPierce,FL34950



   RE:   2.4 LiterO iIConsum ption Litigation


         FRAUDULENT REPRESENTATION BY GERNERAL M OTORS AND ITS AU O RNEYS

  G M Report# 9-5400509856
   DateofReport8/1/2019
   M ade by RobertStow e on behalfofDiane Stow e
   2012 GM C Terrain VIN# 245K171-VEK6C6220364


   DearSir/Madam:
          O n July 29,2019,w e received in the m ailthe attached Courtauthorized notice dated
   M ay 16,2019. As a resultofacting on the notice,IIearned thatthe ''free diagnosis''offered on
   page4atparagraph6(C)andrepresentedtothe FederalCourtisinfact,notfree.
         O n August1,2019,Iw entto:

   CentralBuick/GMc
  70 Boston Providence Turnpike
  Norw ood,M A 02062
  Tel.781-352-0201

          Ispoke w ith GabrielPeralta in the Service Departm entregarding the oiIconsum ption
   ''freediagnosis''assetforthinthecourtnoticeatpage4,paragraph6(C). Ibroughtthe
   docum entw ith m e and show ed itto him . He explained thatthe firststep in conducting the
   diagnosisforoilconsum ption isto change the oil.That putsa know n am ountofG M oiIinto the
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 2 of 15



  vehicleand allowsthetechnicianto m onitoroiIconsumptionoverthe course ofafew thousand
  m iles. The processinvolves4 appointm entswiththe service departm entandthe first
  appointm entw ould be after1,000 m iles.

         Ithenaskedtoschedulethediagnosis. HerespondedthattheoiIchangewillbe$49.95
  towhich Iresponded thatitshould befreebecause GeneralM otorsoffered a ''freediagnosis''
  and changing the oil,according to his representation,w asthe firststep in thatdiagnostic
  process.IfurtherexplainedthattheoiIhadjustbeenchangedtheweekbeforeand Ididnot
  need anoiIchange. He saidtherewasnothing hecould do,Ihadto pay.He said 1couldtake it
  up w ith GeneralM otorsand gave m e the phone num ber800-462-8762.

           Ithen called GeneralM otors atthe telephone num berprovided,itw as9:41AM . I
  spoke w ith a nice young w om an w ho spoke w ith an apparentAsian accent. She took the
  vehicle inform ation and broughtthe vehicle history up on hercom puter. There w as som e
  difficulty w ith herunderstanding m y claim as she kept referring to ourvehicle asbeing outof
  drive train warranty. Icontinued explaining thatIwas Iooking forthe free oi1diagnosticthat
  w as provided forin the oiIconsum ption Iitigation and was represented to the United States
  District CourtforSouthern Florida by GeneralM otors. Afterbeing placed on hold severaltim es
  Iw as eventually transferred to a supervisornam ed Angel.

           lexplained to AngelthatIw asIooking forthe ''free diagnosis''as represented in the
  Iitigation notice.She said thatshe w asaw are ofthe Iitigation butthere w as no ''free''
  diagnosis.Sherepeated severaltimesthati    twasnotfree andthatIhad to payforit.
  Eventually,she obtainthe actualnotice from the courtand Idirected herto pagefoursection
  6(C),whichreads:
                    NOTE:       lndependentofthe Settlem ent,the m odelyear2010,2011 in
            2012SCA'Sremain in effect,subjectto theirtim eand m ileage Iim itsdetailed
            paragraph 6 AM above.Ifyourvehicle isw ithin both the tim e and m ileage Iim itsof
            the applicable SCA,you m ay take yourvehicle to an authorized ChevroletorG M C
            dealership forfree diagnostic and thatexcessive oiIconsum ption isfound,free
            replacem entofa piston assem blies.

          ln response she stated thatthe diagnosis w as notfree but ifsom ething is found w rong
  w ith the vehicle aftera diagnosis the replacem entofthe piston assem bly w asfree. 1directed
  herto the w ord directly in frontofthe w ord diagnosticw hich is''free''and asked herw hatthat
  m eansto her. She reiterated thatthe diagnostictesting w as notfree. Angelconfirm ed that
  m y vehicle fellw ithin both the m ileage w hich atthe tim e w as66,125 m ilesand the date forthe
  extended w arranty w ork,butissetto expire August6,2019. Itold herthatIdid not need an
  oiIchange asIjusthad donethe weekbefore.W hat1needed wasthe ''free''diagnostictesting
   as Iw asdue to tim e outofthisw arranty issue. lw asthen puton hold forapproxim ately X
   hour. Angelthen returned to the conversation and asked forthe dealership inform ation w hich
   lthen provided. She said she w ould callm e back. ltw as 11:04 AM .
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 3 of 15



           At11:30 AM ,Angelcalled backfrom telephone num ber866-790-5600,w hich had a
  prom ptthatthe conversation w as being recorded. Angelexplained thatthe oiIchange w as not
  ''free.'' She agreed thatthe oiIchange w as partofthe diagnostic process butcontinued to state
  thatthe oiIchange w as notfree and w ould not be w aived. Since the ''free diagnosis''setforth
  in tbe notice dated M ay 16,2019,requires as a firststep an oilchange,w hich isnotfree,lthen
  ask AngelifGeneralM otors had m isrepresented ''free diagnosis''to the FederalCourt. She of
  course could notrespond. W hile Angelw as pleasantto speak w ith,she m ade it clearthatthe
  free diagnostic as represented in the notice dated M ay 16,2019,is notfree. The callIasted 6
  m inutes.

        Ifeelthatthe GeneralM otorsCorporation,by m aking a false representation to Federal
  Courtthata ''free diagnosis''would be done forvehiclesthatfallw ithin a certain criteria is a
  Courtsanctioned fraudulentbaitand switchtactic. Thereare severalIocationsaround my
  housethatwillchangeoiIfor$19.95.ItappearsthataspartofthisIitigation,GeneralM otorsis
  trying to get people into itsdealershipsand relieve them ofm oney they otherw ise w ould not
  have spent. In addition to m isrepresenting a 'free diagnosis''being available as partofits
  approved notice from FederalCourt,GeneralM otorsisengaging in unfairand deceptive trade
  practicesbytryingto baitand switch custom erswhoonlyhopeto Iearn iftheirvehicleshave
  defective engines. Further,GeneralM otordelayed sending usthe notice dated M ay 16,2019,
  forsome 2 months. Even ifInow agreetothe diagnosisprocedure,bythetime 1acquirethe
  few thousand m iles to fulfillthe diagnostic requirem ent m y vehicle w illfalloutside ofthe SCA
  tim e Iim it.

          GeneralM otors intentionally delayed sending outthe notice to usas it knew w e only
   had approxim ately one w eek to take advantage ofa ''free''diagnostic offerw hich did notexist
   butw hich itotherw ise has represented to FederalCourtexists.


                                                             Respec ully,


                                                                bertSt
    Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 4 of 15

2.4LiterOilConsum ption Litigation
c/oAnalyticsConsulting LLC                                                                             PBEO D
                                                                                                    FIRSTPAAGSG lt
                                                                                                      U.S,W M E
P.O.Box 2003                                                                                            PAID
Chsnhassep,M N 55317-2003                                                                           'IWIN(IIIES.MN
                                                                                                     PEIIMT NO.-
IM PORTANT COURT-ORDERED NO TICE




                                BRM 00434D2C5A -Claim Nllmber1956633
                                I1:I:1:I:I1K lIK :K 1III1IIl
                                                           IIK
                                DIANE E STOW E
                                10 CHAPIN AVE
                                W EST ROYRURY M A 02132-2803
                                1111111111111111111111111..,1,1.11111.1..111.111111..111111,11111




                    *:aIa!qaAEIOZzfa;Iap@IIIïI!BNa3R IPM S=çrI()ZçII0Z%I0Z
               uza;ppoluJ@J(uOp!qaA SRIa,J OII!'tl?331937 zal!l#*ZIpIM paddlnba
            O p!qaA lll/zzV DW D J()Xtm lnbg l:l@aAaIIa p:sllaoMau P@SfaI7@ Pasfqaznd
           @qM Suou ad upp a: Napnpu!SSBI:allut*(uI1@!p% ,aIp)u@lp?SsflaPapplm-aA@q?
            1Ip u!Vpaaa(4 paqe?'upqS!vn@a aq1lBlp Sella=J@Jaqmaœ *aqW EI'K@A '
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 5 of 15
                    United StatesDisd ctCourtfortheSouthem DistrictofFlorida
                             Ellen Berman,etal.u GeneralM otorsLLC
                                      CwseNo.2:18-cv-14371
              ,4court/l> authorlzed/Al:nodce.n g 1 notasolldtatlonfrom allu en
   You m ay be a m em ber ofa classthatthe Courtis belng asked to certify in the above-entltled
   classaction (theGAction'').Theclassindudescertain personswhopurchased orIeased new or
   used ChevroletEqulnoxorGM C Terrain vehiclesequippedw ith 2.4IlterEcptecenginesCclass
   V
    ehieles*)formodelyears2010,2011,2012,aswellascertaln modelyear2013vehicles.
        n isnotice isto advise you oftheproposed classcertiâcation and requestforcourtapprovalof
   a settlementoftheAction and ofthecourthearing on theproposed classcertifcation and settlement
   n isnotice contains impo- ntinformation regarding the Action, the proposed settlement,the Enal
                                                                                                .
   hesring to approvethesettlem ent andyourrights.
        PLEASE READ THIS NOTICE C AREFULLV IT M AY AFFECT YOUR W G HTS
       PlaintiFsintheActionallegethatdefendantGencralM otorsLLC CtGM '')violatedstateconsumer
  protection laws and breached express and implied warrantiesby m anufacturing and disG buting to
  dealersforretailsaleorleaseClmssVehiclesthatallegedly wereprone to consnmeexcessivenm otmts
  ofm otoroil.GM hasacknowledgedthatundercertaindrivingconditionsand cyclesasmallpercentage
  ofClass Vehicleshave exhibited excessive oi1consum ption due to piston ring wear issues. Before
  plaintiFs'sling oftheAction,GM took stepsto rem edy thispotentialissue, including(a)introducing
  updated pistonswith improvedpiston ringsthatmarkedly reduce oi1consumption and (b)issuing
  voluntarySpecialCoverageAdjustments(çtSCAs'')auiorizing9eereplacementofpistonassemblies
  in 2010,2011 and 2012 m odelyear Class Vehicles with expired powertrain warranties thatwere
  manufactured beforeintoduction oftheupdatedpiston ringsm id-m odelyear2013.
       ThçClmssproposed tobecertifed intheActionincludesa11personswhopurchasedorleasednew
  orused ClmssVehiclesbefore (insertdateSettlementAveementfully executed)and who have not
  othe- iserelemsed theirclaimsagainstGM thatarose outofoi1consumption concernq. Theproposed
  settlementCsettlemenf')willprovideClassM emberswith (1)specihednoticesandtheopportunity
  to :le reimbllmementclaim s for prior custom er-paid repairs under the existing modelyear 2010
  2011 and 2012 SCA S, and (2)anew SCA thatwillcovermodelyear2013 ClassVehiclesthatwere,
  m anufactured priorto the production changethatintoduced the updated piston ringsin M ay 2013.
  n esesettlementbeneftsaresetforth in p eaterdetailbelow. Inconsideration ofthebeneftsprovided
  to ClusMembersunderthe Settlement,theAction willbe dismissed with prejudice,and GV will
  receive releases 9om al1membersofthe Classwho do notexclude them selves 9om the Class and
  l ereby Roptout''ofpG icipatinginthe Settlement.
       n eCourthasnotdecided whetherGM did anything wrong. GM disputesPlaintiFs'allegations
  in the Action.However,to avoid the further costs and delay of litigation and prom ote custom er
  satisfaction,GM hasagreed to providethe reliefdescribed in thisnotice.
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 6 of 15

                               n e following deschbesyourlegalrightsin relation to theSettlem ent.
                     '




                                                             '
                               ., ,
                                                                                                                                                              Stay in the Actlon.You wlllreceive the beneâts ofthe
                                                                                                                                                              proposed Seulem ent lf lt is approved, as detailed in
                                                                                                                                                              paragraph 6 below.


                         1                                                                                                                                    Ifyou wish to be excluded 9om the Action, receive no
                           .
                                                 '
                                                 . . '                                                              (
                                                                                                                                                              beneftsfrom the Settlement,and retain yourlegalrights,
                          Y
                          .
                                '
                                          .
                                              ''*                            '
                                                                              .                                                                               M AH,A REQW ST FOR EXCLUSION,alsoknown as
                               .k                                    .                              '
                             .. . .
                                                 iv
                                              ).' '
                                              '   :                                           ,                    .
                                                                                                                               l k anOpt-out,tothe SettlementAdm inistratorbySeptem ber
                          2                                                                                                .p,;,.
                                                                                                                                g. ..
                     '                                t..,                                                                       ! r ztj,z:19.       .
                               .                                 '                                                 . .                . .
                                                                                       j                                              .
                      !'
                       t'                            .,'                               ; .$                                   . ;'j*t Ifyou ask to beexcluded you willnotsharein anybeneEts                                                                 ,
                         j
                         : ''                                                                       .                                            '
                                                                                                                                                     ' ofthe Settlem ent.Butyou willkeep any rights you have
                                                                                                                                 .                     to sueGM sepnmtely concem ing the legalclaim sasserted
                                                      .                            ,
                                                                                                  '                    ,                               jn tjjeActjon.
                                                                                                               '
                         %                                                                                                                                                                           .
                               ' .
                                                                                           :                                 .                               IfyouwishtoobjecttothetermsoftheproposedSettlement,
                                                                                                                                                             youmust(1)stayintheAction,and(2)5leyourobjection
                          '
                                                                                                                                                             papersby Septem ber20,2019.You mustcom ply with the
                     .
                         i>,.,. .j.s
                         ?     .
                              ..           --. . . .
                                                                                        ;
                                                                                       ' ,                                       ..
                                                                                                                                    .r               .r      instructionsin Question 10below toobject.
                                                                                                                                                                       .....- ...... ..                                                                   ..
                                                                 '%                                                                                                                                                                                                                                                         .

                          L                                                                      . .
                                                                                                                    '                                        #ouarealsotreetoattendthelkearingonOctober4, 2019
                         t':
                         'J    !.                                                            .                     , ,                               ,,      wheretheCourtwillconsideryourobjection.Youarefree
                          li
                           kk.''tàd
                              .
                                  (,.            > h         .
                                                                                                 . .
                                                                                                             .     ..
                                                                                                                                               !'
                                                                                                                                                             to hire an attorney atyour ow n expense to representyou
                         $
                         -k.      ,       ; ,n
                                             '

                                              t'             . .
                                                                         .                                                               '' atthehearing.Youoryourattorney csnnotspeak atthe
                         .
                          >, ;,k.ik,..y, z, .,
                                             .
                                             ë. y,, ,
                                                    .                                                                                                .
                                                                                                                                                             hearing unlessyou comply with the instructionsbelow in
                                      .                                                                                                   '
                                                                                   j              w          , .,.
                          -' l                   . .
                                                         '
                                                                             . .
                                                                                   '
                                                                                        2-r.
                                                                                        qs :,..
                                                                                              ,''t...
                                                                                                    :
                                                                                                    ir'
                                                                                                      :
                                                                                                      î?;-,
                                                                                                          ..
                                                                                                           ,
                                                                                                                                .

                                                                                                                                        .
                                                                                                                                                             Questioll10.
 '


                                                                                                                                                                              I I                                                               I
 t
 r
 ,
 #ê
  .
  '
  t
  N.'
    N&t
      '
      p.
       :j..5
           .
           :
           ,
           $L'he
               .
               ? #
                 x7ç
                   .'j,
                      $x.
                        '
                        ,
                        f!(.
                           #
                           K11,
                              4ï
                               r
                               (
                               G
                               t
                               .
                               1t
                                ;
                                ,1
                                 I.' '...:A ,1
                                             $*
                                              .F!
                                                <
                                                d5Fj;1kT
                                                  J
                                                 ?.
                                                  ,     C.:
                                                       -. .
                                                          %
                                                          V?A
                                                            *
                                                            Nr
                                                            llm*
                                                              lk
                                                              k -
                                                               ,LmFz>r
                                                                 %4  %.#
                                                                       3e  Ni
                                                                          .y b,'l
                                                                             ,  i
                                                                                ar
                                                                                r
                                                                         r.:r#x $
                                                                                 m'r
                                                                                   h
                                                                                   =l
                                                                                  4tm.q'
                                                                                    $W                                                                                      t
                                                                                                                                                                            .u. Lk.'    .'$7   %m'
                                                                                                                                                                                                 .x , '
                                                                                                                                                                                                        .:*
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          .
                                                                                                                                                                                                          .0
                                                                                                                                                                                                          .   =7
                                                                                                                                                                                                               jë x..'
                                                                                                                                                                                                                     7
                                                                                                                                                                                                                     --.*
                                                                                                                                                                                                                     .  3.r
                                                                                                                                                                                                                          'r
                                                                                                                                                                                                                             J?
                                                                                                                                                                                                                           .k' qT'7
                                                                                                                                                                                                                                ,(.''
                                                                                                                                                                                                                                    .l
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     wP
                                                                                                                                                                                                                                      '.*
                                                                                                                                                                                                                                        t':
                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                           (*.r'-
                                                                                                                                                                                                                                                #;r
                                                                                                                                                                                                                                                . i'
                                                                                                                                                                                                                                                   ks.
                                                                                                                                                                                                                                                     <*
                                                                                                                                                                                                                                                      3'.N  qF
                                                                                                                                                                                                                                                             .i5,F
                                                                                                                                                                                                                                                                 ,LqA.-
                                                                                                                                                                                                                                                                      LA
                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                        T
                                                                                                                                                                                                                                                                       wqdv
                                                                                                                                                                                                                                                                          ça
                                                                                                                                                                                                                                                                           .k1./
                                                                                                                                                                                                                                                                               r.'i
                                                                                                                                                                                                                                                                                  !'
                                                                                                                                                                                                                                                                                  .?
                                                                                                                                                                                                                                                                                   '.d
                                                                                                                                                                                                                                                                                   k!txF
                                                                                                                                                                                                                                                                                       -1',t
                                                                                                                                                                                                                                                                                          ..Q.(>
                                                                                                                                                                                                                                                                                             , tz'
                                                                                                                                                                                                                                                                                                .!
                                                                                                                                                                                                                                                                                                 ur  .'r
                                                                                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                                                                                  xQxu     vî
                                                                                                                                                                                                                                                                                                            '-
                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                             b /
                                                                                                                                                                                                                                                                                                               r;'h*
                                                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                                                    .,*
                                                                                                                                                                                                                                                                                                                      o2x'zrr%z
                                                                                                                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                                                                                                                                lj.jxx.qp
                                                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                        .>u,c'  yl
                                                                                                                                                                                                                                                                                                                                            e:... l
                                                                                                                                                                                                                                                                                                                                                  1tn
                                                                                                                                                                                                                                                                                                                                                  . .8i
                                                                                                                                                                                                                                                                                                                                                      uj
                                                                                                                                                                                                                                                                                                                                                       zp
                                                                                                                                                                                                                                                                                                                                                        tr
                                                                                                                                                                                                                                                                                                                                                        .qq
                                                                                                                                                                                                                                                                                                                                                          k,x
                                                                                                                                                                                                                                                                                                                                                            tjR
                                                                                                                                                                                                                                                                                                                                                              ;;o.  *-
                                                                                                                                                                                                                                                                                                                                                                :<:.a?'
                                                                                                                                                                                                                                                                                                                                                                      J6j*
                                                                                                                                                                                                                                                                                                                                                                       ),,..
                                                                                                                                                                                                                                                                                                                                                                           '-
                                                                                                                                                                                                                                                                                                                                                                           .?3
                                                                                                                                                                                                                                                                                                                                                                            x!.*,e :'
                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                    k>
                                                                                                                                                                                                                                                                                                                                                                                     .%'i
                                                                                                                                                                                                                                                                                                                                                                                        ;:
                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                         ?4
                                                                                                                                                                                                                                                                                                                                                                                          ixr:
                                                                                                                                                                                                                                                                                                                                                                                             j?.h
                                                                                                                                                                                                                                                                                                                                                                                                c
                                                                                                                                                                                                                                                                                                                                                                                                'r Lt:t7,% t.:k
                                                                                                                                                                                                                                                                                                                                                                                                              j'
                                                                                                                                                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                                                 t.
                                                                                                                                                                                                                                                                                                                                                                                                                  %.?
                                                                                                                                                                                                                                                                                                                                                                                                                    b1
                                                                                                                                                                                                                                                                                                                                                                                                                     e*
                                                                                                                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                                                                                                                       -'.
                                                                                                                                                                                                                                                                                                                                                                              ..b
                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                 *:
                                                                                                                                                                                                                                                                                                                                                                                  a3
                                                                                                                                                                                                                                                                                                                                                                                      %.,             :,,.:
                                                                                                                           .
  !.t                %' !h                        v'' . '                              ,:                 ..                                        .            ...                                                                   o. ,                                                                     ..v..'-                                                                      k                '
                                                                                                                                                                                                                                                                                                                                                                                                                  , . ..:l
                                                                                                                                                                                                                                                                                                                                                                                                                   .$, jk
                                                                                                                                                                                                                     0       u                        .          .
                .    .   zk ..  -      ''.!ù               .'l!duj
                                                                 *':.1.)
                                                                       .?
                                                                        .4                                                                 .! ;,
                                                                                                                                               q,
                                                                                                                                               k.
                                                                                                                                                :!
                                                                                                                                                 '
                                                                                                                                                 nï
                                                                                                                                                  1;-zt
                                                                                                                                                      'e
                                                                                                                                                       .
                                                                                                                                                       j'
                                                                                                                                                        kz
                                                                                                                                                         :-
                                                                                                                                                          v4j-jjàvb.. e.q(..:AhjNà.k.g'qh
                                                                                                                                                                    tt.                  ,.
                                                                                                                                                                                          h.qjnk.y.,:
                                                                                                                                                                                                         ..    .
                                                                                                                                                                                                    .Njr,t.r.qj4% ..
                                                                                                                                                                                                                   ,..!  y/.?-
                                                                                                                                                                                                                        v.          ,
                                                                                                                                                                                                                               ($k...a,!
                                                                                                                                                                                                                                       ,.'''v,...,!:t;;
                                                                                                                                                                                                                                         t             ,,qa.gz...4%r
                                                                                                                                                                                                                                                                 :  p
                                                                                                                                                                                                                                                                    .rf
                                                                                                                                                                                                                                                                      aoxl
                                                                                                                                                                                                                                                                         yjz   1 4J
                                                                                                                                                                                                                                                                                  ;q
                                                                                                                                                                                                                                                                                   p
                                                                                                                                                                                                                                                                                   .';,z!.:tsy)      n.p-n.A
                                                                                                                                                                                                                                                                                                  , .j      !.
                                                                                                                                                                                                                                                                                                              .L
                                                                                                                                                                                                                                                                                                              zw:)f$y.-<ua q7
                                                                                                                                                                                                                                                                                                                            p.  ks:x
                                                                                                                                                                                                                                                                                                                                .  .: ;
                                                                                                                                                                                                                                                                                                                                      y;?.
                                                                                                                                                                                                                                                                                                                                         q b
                                                                                                                                                                                                                                                                                                                                           s .4j.x
                                                                                                                                                                                                                                                                                                                                                 ,c),.:k
                                                                                                                                                                                                                                                                                                                                                       :r
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                         #  ql,
                                                                                                                                                                                                                                                                                                                                                              .                          .      uk.qrk.
                                                                                                                                                                                                                                                                                                                                                                                                         ),.
                                                                                                                                                                                                                                                                                                                                                               k:-.
                                                                                                                                                                                                                                                                                                                                                                  -tq
                                                                                                                                                                                                                                                                                                                                                                    n...
                                                                                                                                                                                                                                                                                                                                                                       à .
                                                                                                                                                                                                                                                                                                                                                                         ,vz-
                                                                                                                                                                                                                                                                                                                                                                            e.   k .;k   .
                                                                                                                                                                                                                                                                                                                                                                                         :.y
                                                                                                                                                                                                                                                                                                                                                                                           - ,g -k
                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                                                                                   r.,
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   , .,  . $..  r .
    ( '
     .'',,r
     '         '                                     '                                             '                                                                                                            ..,           a.                                                                .k
                                                                                                                                                                                                                                                                                                 u:
                                                             ..
                                                             .' >'                                  i               z.$zv'v;thd ' ..
                                                                                                                              thj'p
                                                                                                                                  jit,:q$,?j
                                                                                                                                   .j      F
                                                                                                                                           ,..
                                                                                                                                             ;.  $                                      ,p,
                                                                                                                                                                                          x
                                                                                                                                                                                          k                          t .     ,:                       .$
      ?z
      k-..,'.. . .x.., .,..l
                           ..- .1c
                                 1.
                                                 ,                                           ,
                                                                                                          l
                                                                                                          k    là
                                                                                                                ;I
                                                                                                                 ,/                j,     .   lk  ;jq k :
                                                                                                                                                        . h  n zbq
                                                                                                                                                                 vy
                                                                                                                                                                  . j  &r
                                                                                                                                                                        .y
                                                                                                                                                                         t
                                                                                                                                                                         y.
                                                                                                                                                                          j?
                                                                                                                                                                           ., hi
                                                                                                                                                                               -a:
                                                                                                                                                                                 j
                                                                                                                                                                                 .
                                                                                                                                                                                 gj A
                                                                                                                                                                                    )q
                                                                                                                                                                                     .
                                                                                                                                                                                     p
                                                                                                                                                                                     jy
                                                                                                                                                                                      .
                                                                                                                                                                                      j
                                                                                                                                                                                      x z         s .,j
                                                                                                                                                                                                      .:
                                                                                                                                                                                                       -.
                                                                                                                                                                                                        kq
                                                                                                                                                                                                         ;j
                                                                                                                                                                                                          p
                                                                                                                                                                                                          L
                                                                                                                                                                                                          ) q
                                                                                                                                                                                                            ,.v
                                                                                                                                                                                                              .) yg, j  ,.
                                                                                                                                                                                                                         ry4,
                                                                                                                                                                                                                            ., j.
                                                                                                                                                                                                                                :    yj.?
                                                                                                                                                                                                                                       .    ., l            .r       j ,
                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                       !j..
                                                                                                                                                                                                                                                                              :$.4       u
                                                                                                                                                                                                                                                                                         ,  . kj                               rj                                ,x   4.
                                                                                                                                                                                                                                                                                                                                                                       ,jk         .     '                        h.... .
                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                  .,.,
                                                                                                                                                                                                                                                                                     jy,
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       ,)
                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                         .y j,.y.a.
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  .y
                                                                                                                                                                                                                                                                                                   9.
                                                                                                                                                                                                                                                                                                    ky;;y
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        :s  .
                                                                                                                                                                                                                                                                                                            ?4
                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                             :t
                                                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                                                              ra
                                                                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                                                                jyr$e,j
                                                                                                                                                                                                                                                                                                                      4 y
                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                        <
                                                                                                                                                                                                                                                                                                                        a .a,
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            ,. yjy.,jj;,j.;,jjryyyjyy.(r.,.j;ylkry,y:.jpgqgjz,j,u.,.j
       .                          hk. . .                                                                .h
                                                                                                          lq . '
                                                                                                               --    ( 1C                                                .
                                                                                                                                   .k)9kii.!4$k!?r.lïitrik,f .19$f:îk. .qj               .04
                                                                                                                                                                                           .s,.v -..,:.jN .y.o:,yv ,,y
                                                                                                                                                                                               .                             y
                                                                                                                                                                                                                             .    y j.a,y
                                                                                                                                                                                                                                        y ,, j
                                                                                                                                                                                                                                             .j y .y
                                                                                                                                                                                                                                                     :s      ..
                                                                                                                                                                                                                                                              y,j.
                                                                                                                                                                                                                                                                 k;
                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                     j,,yy. syy....,... :
                                                                                                                                                                                                                                                                        ,  ,,
                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                    .i                                           u  ...
                                                                                                                                                                                                                                                                                                                                      (;
                                                                                                                                                                                                                                                                                                                                       +.
                                                                                                                                                                                                                                                                                                                                        h .y(r
                                                                                                                                                                                                                                                                                                                                             , ..
                                                                                                                                                                                                                                                                                                                                                qj
                                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                   j j !
                                                                                                                                                                                                                                                                                                                                                       s .
                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                         ..q. s ..         % y     .
                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                       :.:
                                                                                                                                                                                                                                                                                                                                                                                         z -.,
                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                         .,.
                                                                                                                                                                                                                                                                                                                                                                                             : tj;y
                                                                                                                                                                                                                                                                                                                                                                                                  jy
                                                                                                                                                                                                                                                                                                                                                                                             .jy.yy. ;.j sj ,
                                                                                                                                                                                                                                                                                                                                                                                                            (':,.g.
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                    r,,....,,r,.;...,,.:..
                                                                                                                                                                                                                                                                                                                                                                                                                        :,j
                                                                                                                                                                                                                                                                                                                      akj
                                                                                                                                                                                                                                                                                                                        y.u j                                                            j
                                                                                                                                                                                                                                                                                                                                                                                         ,  .                             j
                        -ve
                 ou recel                                        t isnotice ecause ou a                                                                                             e 'clu e ' t e 1 s escri e a ove.
     f7  x
         '
         . U..T;-  1 ;g: t 2 '
                             a.'z
                                z.-r.  r, i.
                                           '''4 /: L'
                                                    .
                                                    ky-
                                                      J -.7
                                                          .Y!
                                                           . .l
                                                              i  ik
                                                                 'wc        j x  '
                                                                                 xl'jrç.#
                                                                                        . t
                                                                                          . %     - j.....t:Q
                                                                                                            .'
                                                                                                             C Jt:          .t.     lT
                                                                                                                                     $Nx1
                                                                                                                                        #
     t-.
       .-..
        '.'f
      :'r  7:
             .. :
                 ')
                   '-
                  I$Ji,
                   E.  ka
                      :'
                         ,
                         :
                        'k
                         1T
                          ;L
                          :-.
                           p
                             : ..
                            '' ,.,
                            .
                                           7
                                           r
                                           t
                                           .
                                         ..!
                                           1
                                           k)
                                            ,
                                            .  .
                                             jld:
                                                ,....   :
                                                        -
                                                       .ê
                                                        '
                                                          .   7.-..
                                                                 w -, .,t;( ;
                                                                            .
                                                                           ji
                                                                            q .
                                                                             il .
                                                                               .i .
                                                                                j,1
                                                                                  .4  k  h
                                                                                         ..
                                                                                          à:
                                                                                          ,'
                                                                                           ',
                                                                                             %
                                                                                             t
                                                                                             ..
                                                                                            bk  k.;
                                                                                                  .
                                                                                                  .-         !:'
                                                                                                             .   :,.,d
                                                                                                                     rII.
                                                                                                                        ..t.- k.é.A-
                                                                                                                                   ,,u
                                                                                                                                     -y
                                                                                                                                    -t
                                                                                                                                     . .yk$
                                                                                                                                        ji,'
                                                                                                                                           j
                                                                                                                                           j
                                                                                                                                           k
                                                                                                                                           -
                                                                                                                                           '
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                            *
                                                                                                                                            t
                                                                                                                                            l
                                                                                                                                            s
                                                                                                                                            .
                                                                                                                                            (
                                                                                                                                             h
                                                                                                                                             '
                                                                                                                                             V
                                                                                                                                             h
                                                                                                                                             jF
                                                                                                                                              '
                                                                                                                                             )z
                                                                                                                                              -
                                                                                                                                              x
                                                                                                                                              %'r$
                                                                                                                                                .
                                                                                                                                                t:!
                                                                                                                                                ,t
                                                                                                                                                -
                                                                                                                                                  >s
                                                                                                                                                  A
                                                                                                                                                  lT
                                                                                                                                                   jv
                                                                                                                                                   x
                                                                                                                                                   .
                                                                                                                                                    *q
                                                                                                                                                   ,,
                                                                                                                                                     7î
                                                                                                                                                     n
                                                                                                                                                     -
                                                                                                                                                      C
                                                                                                                                                      .
                                                                                                                                                      t
                                                                                                                                                     -,
                                                                                                                                                       J
                                                                                                                                                       ,
                                                                                                                                                       g
                                                                                                                                                       r
                                                                                                                                                       :
                                                                                                                                                       k
                                                                                                                                                       ,
                                                                                                                                                        W
                                                                                                                                                        q!.
                                                                                                                                                          r
                                                                                                                                                         r;
                                                                                                                                                        t$
                                                                                                                                                          .
                                                                                                                                                          .
                                                                                                                                                          :
                                                                                                                                                           ' J
                                                                                                                                                             M
                                                                                                                                                             i
                                                                                                                                                             r
                                                                                                                                                             p
                                                                                                                                                             r
                                                                                                                                                           l'k
                                                                                                                                                             :
                                                                                                                                                             ,j
                                                                                                                                                              -
                                                                                                                                                               F
                                                                                                                                                               y
                                                                                                                                                               .J
                                                                                                                                                               ,.
                                                                                                                                                               -,
                                                                                                                                                                   .
                                                                                                                                                                 y,h
                                                                                                                                                                   r(
                                                                                                                                                                   ,,
                                                                                                                                                                    -s
                                                                                                                                                                      (
                                                                                                                                                                     .,
                                                                                                                                                                      .J
                                                                                                                                                                      ,,
                                                                                                                                                                       t
                                                                                                                                                                       ( à
                                                                                                                                                                         )aë:
                                                                                                                                                                       lkj
                                                                                                                                                                         .
                                                                                                                                                                         y
                                                                                                                                                                         .  r7
                                                                                                                                                                             : 7
                                                                                                                                                                             :,:
                                                                                                                                                                                 T
                                                                                                                                                                                k,
                                                                                                                                                                               ,-
                                                                                                                                                                                -s
                                                                                                                                                                                  .,
                                                                                                                                                                                 .k!k
                                                                                                                                                                                       j ?E .
                                                                                                                                                                                            :$$
                                                                                                                                                                                           -.
                                                                                                                                                                                    .?,;.-,2.:
                                                                                                                                                                                               C
                                                                                                                                                                                              (.  -.*
                                                                                                                                                                                                s,y
                                                                                                                                                                                                ,
                                                                                                                                                                                               -.
                                                                                                                                                                                                  .  l
                                                                                                                                                                                                     7
                                                                                                                                                                                                     ,
                                                                                                                                                                                                    ï.
                                                                                                                                                                                                     -,
                                                                                                                                                                                                     .  .i
                                                                                                                                                                                                      k.4g
                                                                                                                                                                                                         t,r
                                                                                                                                                                                                        ',
                                                                                                                                                                                                         . s..
                                                                                                                                                                                                             .%
                                                                                                                                                                                                            -.
                                                                                                                                                                                                            ,-k
                                                                                                                                                                                                              ..
                                                                                                                                                                                                             --
                                                                                                                                                                                                              .
                                                                                                                                                                                                                r
                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                 i..
                                                                                                                                                                                                                 b.
                                                                                                                                                                                                                   yJ
                                                                                                                                                                                                                    -j
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                     ?,
                                                                                                                                                                                                                       P
                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                         ,(
                                                                                                                                                                                                                        --
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                            k
                                                                                                                                                                                                                            .,%
                                                                                                                                                                                                                         ''.,
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                              ,.,
                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                   .$
                                                                                                                                                                                                                                   , ,'
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   , (
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       -L
                                                                                                                                                                                                                                        .V
                                                                                                                                                                                                                                         .-  $7
                                                                                                                                                                                                                                         .. ..
                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               2.'
                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                  ,'
                                                                                                                                                                                                                                                   :- :
                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                      .-7
                                                                                                                                                                                                                                                       .   .:,....h1
                                                                                                                                                                                                                                                                .,?
                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                      >
                                                                                                                                                                                                                                                                      .'   e '
                                                                                                                                                                                                                                                                             .. '
                                                                                                                                                                                                                                                                                y:'
                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                     i..,...,;.-4
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  .h
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                     k: 1
                                                                                                                                                                                                                                                                                        y;:T
                                                                                                                                                                                                                                                                                           ..r...
                                                                                                                                                                                                                                                                                     :r...,,.-'.
                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                .;ï
                                                                                                                                                                                                                                                                                                  ..'
                                                                                                                                                                                                                                                                                                 .?
                                                                                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                    : .(
                                                                                                                                                                                                                                                                                                     ?k
                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                       )7 /
                                                                                                                                                                                                                                                                                                          y,23 '
                                                                                                                                                                                                                                                                                                               '4
                                                                                                                                                                                                                                                                                                               kk-.j
                                                                                                                                                                                                                                                                                                                   t.'
                                                                                                                                                                                                                                                                                                                     y$
                                                                                                                                                                                                                                                                                                                     .r$t-
                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                         t.:F
                                                                                                                                                                                                                                                                                                                            ,,-!.J/,  .'
                                                                                                                                                                                                                                                                                                                                       r .,'
                                                                                                                                                                                                                                                                                                                                         4    ç
                                                                                                                                                                                                                                                                                                                                              .,' !
                                                                                                                                                                                                                                                                                                                                                  cF;
                                                                                                                                                                                                                                                                                                                                                   ts.
                                                                                                                                                                                                                                                                                                                                                       -j.,v,.
                                                                                                                                                                                                                                                                                                                                 j;'-'-,,?;':j'-.,,,,e-,
                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                             -:
                                                                                                                                                                                                                                                                                                                                                              k! .
                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                 .=
                                                                                                                                                                                                                                                                                                                                                                  ! .
                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    ,A.
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     ;y.
                                                                                                                                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                       . ,yb
                                                                                                                                                                                                                                                                                                                                                                           kt
                                                                                                                                                                                                                                                                                                                                                                            i ,pkk .
                                                                                                                                                                                                                                                                                                                                                                                   ('
                                                                                                                                                                                                                                                                                                                                                                                    ,à;h
                                                                                                                                                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                                                                                                                                                                                        !j'z
                                                                                                                                                                                                                                                                                                                                                                                          y:jt
                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                             v:'
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                               jTq
                                                                                                                                                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                                                                                                                                 :'
                                                                                                                                                                                                                                                                                                                                                                                                   r'
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                  ;k.
                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                     ,rqj
                                                                                                                                                                                                                                                                                                                                                                                                     y..i....'
                                                                                                                                                                                                                                                                                                                                                                                                           ;kv;
                                                                                                                                                                                                                                                                                                                                                                                                              C.
                                                                                                                                                                                                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                                                                                                                                                                                                               (''
                                                                                                                                                                                                                                                                                                                                                                                                                 x      A.'
                                                                                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                                                                                                                                                                                          z
                                                                                                                                                                                                                                                                                                                                                                                                                 .:t,.,..:.1
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                    L.                 ,g.,  :,.,.''t                                                                                                        :
                                               j'':: .::         q. :...'u.                    ;.
                                                                                                ,
                                                                                                ù.'                                                                                                                                             ,
                                                                                                                                                                                                                                                ,...:.t                                                               r-: .,
                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                                                                                                            -.-
                                                                                                                                                                                                                                                                                                                              ,'..                            .-.-                            .k
                                                                                                                                                                                                                                                                                                                                                                                              ,
                                .-: .2,-
                                       z.R,.1.Ik                                                                                                                                                                                                                                                                                                                 ,;
                                                                                                                                                                                                                                                                                                                                                                  .p.
                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                    .p
                                                                                                                                                                                                                                                                                                                                                                     k,ï
                                                                                                                                                                                                                                                                                                                                                                       k.l j.
                                                                                                                                                                                                                                                                                                                                                                            , k-    .   ,
                                                                                                                                                                                                                                                                                                                                                                                        ,j  .,
                                                                                                                                                                                                                                                                                                                                                                                             .       .
                                                        't                                                                                                                                                                              ...-.          ,......-
                                                          ...(.:,v        y*,.,Y-...;)r,::,
                                                                                          '
                                                                                          k
                                                                                          121
                                                                                            '     r ' 1p
                                                                                                       I
                                                                                                       1;   -
                                                                                                            g. .:$ k-9 : '
                                                                                                                         1
                                                                                                                         .
                                                                                                                         ,
                                                                                                                         k-
                                                                                                                          ,
                                                                                                                          !
                                                                                                                          .
                                                                                                                          h
                                                                                                                          :$4'.
                                                                                                                             ;. )'N
                                                                                                                                  '
                                                                                                                                   j K
                                                                                                                                     '
                                                                                                                                     u'
                                                                                                                                      --t
                                                                                                                                        .
                                                                                                                                        ?-
                                                                                                                                         /'
                                                                                                                                          u
                                                                                                                                          fz
                                                                                                                                           4
                                                                                                                                           -
                                                                                                                                           >              s
                                                                                                                                                          .
                                                                                                                                                          )
                                                                                                                                                          .'
                                                                                                                                                           ' a :::!  o  '                                : '                          ,,    ...
                                                                                                                                                                                                                                              ',                                                                                                                                                            . -$ .,,,, -....,
          . .. . ,k                                     .
     .z,ixb#.',':'kt.z4i'g.t..wl.$:.$....ib:,i'.v..iz,..c2.c-,,...,4 s.                     ,          .
                                                                              %.-4k..:...-..;,). y-j...:
                                                                                                       jv.
                                                                                                         ,x
                                                                                                          .
                                                                                                          .-
                                                                                                           q,
                                                                                                       . . . , .     - .
                                                                                                                          .
                                                                                                                          .
                                                                                                                           -' v
                                                                                                                              '    .
                                                                                                                                   .
                                                                                                                                           , '
                                                                                                                                             .
                                                                                                                                             j
                                                                                                                                             t
                                                                                                                                             j
                                                                                                                                             $
                                                                                                                                             y.
                                                                                                                                              s
                                                                                                                                              A
                                                                                                                                              ,
                                                                                                                                              N .
                                                                                                                                                '
                                                                                                                                                1
                                                                                                                                                j,
                                                                                                                                                 .
                                                                                                                                                 k'
                                                                                                                                                  7
                                                                                                                                                  )k
                                                                                                                                                   =
                                                                                                                                                   .
                                                                                                                                                   j.
                                                                                                                                                    '
                                                                                                                                                    y.
                                                                                                                                                     $
                                                                                                                                                     y
                                                                                                                                                     r'
                                                                                                                                                      ,
                                                                                                                                                      :
                                                                                                                                                      .
                                                                                                                                                      j.
                                                                                                                                                       ,
                                                                                                                                                       '
                                                                                                                                                       ?
                                                                                                                                                    .. .-
                                                                                                                                                        v
                                                                                                                                                        . -. .
                                                                                                                                                             y .
                                                                                                                                                        A-.:..-,  ,,
                                                                                                                                                                   (;s , .
                                                                                                                                                                         ,
                                                                                                                                                                         :
                                                                                                                                                                         t$
                                                                                                                                                                          ' .
                                                                                                                                                                            '?
                                                                                                                                                                             y
                                                                                                                                                                             .z
                                                                                                                                                                              k''
                                                                                                                                                                                :
                                                                                                                                                                                 '
                                                                                                                                                                (-..à. s,.,,.,b,., .,,.rkt (
                                                                                                                                                                                            1
                                                                                                                                                                                            4-
                                                                                                                                                                                         .î,,,
                                                                                                                                                                                         b    ;,  zt.'
                                                                                                                                                                                                     ..x
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     .
                                                                                                                                                                                                     .
                                                                                                                                                                                                         ,;
                                                                                                                                                                                                         ,.
                                                                                                                                                                                                            !
                                                                                                                                                                                                            ,
                                                                                                                                                                                                              ..
                                                                                                                                                                                                               :
                                                                                                                                                                                                               b
                                                                                                                                                                                                               ,.,
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                  ,:...
                                                                                                                                                                                                                      s:
                                                                                                                                                                                                                       2-
                                                                                                                                                                                                                        1
                                                                                                                                                                                                                       ,:    .$
                                                                                                                                                                                                                        . .. .(
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                             . .-. ,, ,.,- ,;.. : ,?
                                                                                                                                                                                                                                    ,  .:
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                               -''
                                                                                                                                                                                                                                            .. .,. k  '
                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                        y. , ,.,;,.., . ,.
                                                                                                                                                                                                                                        .      .    .   .
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          .  '..' ;..t
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                     j.
                                                                                                                                                                                                                                                                      ,      .  yi . .
                                                                                                                                                                                                                                                                         g,,,r..-.u,    .., .
                                                                                                                                                                                                                                                                                        .. k   . .j
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                    r:   .
                                                                                                                                                                                                                                                                                                          L-.'ï
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                      ... .
                                                                                                                                                                                                                                                                                                          .y ,
                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                               .:'.-:  ,3 h  .
                                                                                                                                                                                                                                                                                                                  $..?...,..-.,,       .-
                                                                                                                                                                                                                                                                                                                                        y.(.,j    q
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  ;'
                                                                                                                                                                                                                                                                                                                                              (,-.,.. !. :
                                                                                                                                                                                                                                                                                                                                                         ; :  t
                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                              1  '
                                                                                                                                                                                                                                                                                                                                                                 ï  ,
                                                                                                                                                                                                                                                                                                                                                                    'j
                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                     hi
                                                                                                                                                                                                                                                                                                                                                                      y.
                                                                                                                                                                                                                                                                                                                                                                       iS
                                                                                                                                                                                                                                                                                                                                                                        â'  -       '-t  '.' ':- ,
                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                        .rj)..j..t.'.t-.t..#
                                                                                                                                                                                                                                                                                                                                                                                         .  t. .L
                                                                                                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                                                                                                           -.,
                                                                                                                                                                                                                                                                                                                                                                                                 $.-)
                                                                                                                                                                                                                                                                                                                                                                                                    ?t
                                                                                                                                                                                                                                                                                                                                                                                                     'k -j-.
                                                                                                                                                                                                                                                                                                                                                                                              - -j,4 ,,.,.
                                                                                                                                                                                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                                                                                                                                                                                             kà
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                     .':
                                                                                                                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                                                                                                                 :k'q  ,.
                                                                                                                                                                                                                                                                                                                                                                                                                        t  ,,;
                                                                                                                                                                                                                                                                                                                                                                                                                             '
              islawsuitisaboutPlainti s'claimsthat    allegedly violated s teconsu erprotection lawsand
           breached expressnnd im plied w antiesby m anufac 'ng and distn'buting to dealersforre ilsale
           orlen-qe lass ehiclesthatwereproneto consume excessivesmollntsofm otoroildue topiston n'ng
           We                      ISSID S.
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 7 of 15
    '
    d

    '
    $
    y
    .
    T,m
      j.-F.
      .   :
          ,Ntjt...v-j'.-.'
          4
          .
          !              ,,'?.'
                              .
                              . !
                                A .Q4Y.,
                                       j,&.' j .on
                                          .!-..
                                              '
                                              ..5
                                                .. .''
                                                     .z.z,. 4q3'.%j
                                                                  'FC'
                                                                     .
                                                                     I
                                                                     %'
                                                                      5
                                                                      gXU
                                                                        XFA
                                                                          W#SJ
                                                                        . . .
                                                                               .
                                                                               IJ:ï
                                                                                  ePX;NC(jNW)C
                                                                                    . .
                                                                                                       7w
                                                                                                        rX7q! .1'è.
                                                                                                                  7.*'
                                                                                                                     .
                                                                                                                     :k'
                                                                                                                       *!'
                                                                                                                         >t  J'
                                                                                                                              .7*813JN-  ,
                                                                                                                                         '
                                                                                                                                         .D
                                                                                                                                          .'7rfyt -i5:
                                                                                                                                                     ;;.'
                                                                                                                                                        77$)-tJ'iQ
    'l
     t
     '1
      jkjittk2;*':j.zjz;.ot:. .'' w
              c
              7               C                           ;    ,
                                                               -.: .e .q.
                                                                    .    'y,sy
                                                                             #
                                                                             à.
                                                                             ,x,
                                                                               )
                                                                               y
                                                                               '
                                                                               !
                                                                               kyl
                                                                                .jz
                                                                                 b'lfj
                                                                                     ''j
                                                                                     .
                                                                                        js
                                                                                       t4y
                                                                                         s
                                                                                         a.àg
                                                                                            .yy
                                                                                              pk s
                                                                                                 ;
                                                                                                 j-,
                                                                                                   ;
                                                                                                   y.k.
                                                                                                      -
                                                                                                      (
                                                                                                      ,y.
                                                                                                        ,
                                                                                                        :(j
                                                                                                          ,-
                                                                                                          'k
                                                                                                           ).:
                                                                                                             (:,
                                                                                                               tot.y,
                                                                                                                    .y.z
                                                                                                                       b
                                                                                                                       .;
                                                                                                                        .)
                                                                                                                         èt
                                                                                                                          ,
                                                                                                                          ,
                                                                                                                          '6f
                                                                                                                            .:;)
                                                                                                                               , .,,
                                                                                                                                 i j.
                                                                                                                                    lq.,
                                                                                                                                       ..
                                                                                                                                        ;h,
                                                                                                                                          t,k
                                                                                                                                            jtx.
                                                                                                                                               :.
                                                                                                                                                ys
                                                                                                                                                 ((7.
                                                                                                                                                    l
                                                                                                                                                    .
                                                                                                                                                    :.
                                                                                                                                                     j.
                                                                                                                                                      u.
                                                                                                                                                       j.j.,,.q.,.jyj ,.
                                                                                                                                                                       ,
                                                                                                                                                                       .
                                                                                                                                                                       )                                                                                                              ,.         .
                                                                                                                                                                                                                                                                                                 .
                                                              xj
                                                               z-;
                                                                 ,.h-? .,
                                                                        ai
                                                                         -'
                                                                          tlk-
                                                                             $                                                                                                '                                                                                                                 ..
                                                                             w . djjj-    k;pa
                                                                                            .bzijilb
                                                                                                   j
                                                                                                   st)
                                                                                                     .j
                                                                                                      '.s
                                                                                                        k
                                                                                                        :
                                                                                                        j
                                                                                                        'ti
                                                                                                          k
                                                                                                          '
                                                                                                          t:
                                                                                                          ..'
                                                                                                            (k
                                                                                                             .
                                                                                                             (!
                                                                                                              .
                                                                                                              :k(/i:
                                                                                                                .   ,'
                                                                                                                     ..
                                                                                                                      '
                                                                                                                      ty.
                                                                                                                        y'   J
                                                                                                                             ,j
                                                                                                                              ''                    tl
                                                          b
                                                          . ..                                                  .              !
                                                                                                                               .              '                                                                                                          '               '''          ,
         ,c, -.,.x,
                  . .
                           -,j' -   .
                                                  jJr.  .           .           .                                          ;-$
                                                                                                                          (;y !),'(
                                                                                                                                  Jkj;)) ?((,
                                                                                                                                            *  y
                                                                                                                                               q'
                                                                                                                                       , ,,-k, ksu oi.
                                                                                                                                       kc                                                                                                                             . . ''
    â-
     .
     ,                 ,                           .                                                                .    ):
                                                                                                                          .               d
                                                                                                                                                       ,j,
                                                                                                                                                         j(j.,,  tk
                                                                                                                                                                  ...
                                                                                                                                                                    j
                                                                                                                                                                    ,).
                                                                                                                                                                      ç
                                                                                                                                                                      :
                                                                                                                                                                      r.
                                                                                                                                                                       j                .                                                        .
                                                                                                                                                                                                                                       . .. .., ..
                                                                                                                                                                                                                                                             . ...
                                                                                                                                                                                                                                                             . .,        .       s
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                      .

         In a clnAs action lawsuit one or more persons called RplaintiFs''orTçclass representatives''sue on
         behalfofotherpeople who m ay have a sim ilarclaim . ese people togetherare a Gclass''orttclmss
         members.'' eentitysued(inthiscaseGM )iscalledthedefendant.Inaclassaction,theclaim ofthe
         Plam'tiFssnd allClassM embersaredecided in oneaction. The Courtresolvesthe claim foreveryone
         in the Class--exceptforthose peoplewhochooseto excludethem selvesfrom theClass.

                                                                                          W H O IS IN THE CLASS?
                                          Ifyou recelvedfA9 Notice,youarellkely amemberofthef7- .


         Yop areamem beroftheClmssifwithin theUnited Statesyoupurchasedorleased anew orusedm odel
         year2010,2011or2012 ChevroletEquinoxorGM C Terrainequipped with a2.4 literEcotecengineor
         am odelyear2013 Equinox orTerrain equipped with a2.4 literEcotecengine thatwasmanufactured
         priorto the M ay 2013production changethatinkoduced updated piston rings. How ever,you are not
         partofthe Classifyou previously rele% ed a claim againstGM arising outofoi1consum ption issues
'
         in yourEquinox orTerrain.
    ,.          .           r'':'
                                '!'
                                  q'*' '...v<
                                            't.#
                                               ..
                                                i.'
                                                t. ei.
                                                  t.
                                                   z !-
                                                      . ,. ;                 . u ' ;.L                          .#'.t. . r                                .
                                                                                                                                                           vy...(q-
                                                                                                                                                                  .
                                                                                                                                                                  ,
                                                                                                                                                                  jr'
                                                                                                                                                                    kv
                                                                                                                                                                     lyji
                                                                                                                                                                        4gzj
                                                                                                                                                                           '
                                                                                                                                                                           c-l
                                                                                                                                                                             pl.
                                                                                                                                                                               pK gj
                                                                                                                                                                                   k
                                                                                                                                                                                   ï
                                                                                                                                                                                   qzpjq
                                                                                                                                                                                       ggy
                                                                                                                                                                                         s-r
                                                                                                                                                                                           ggp
                                                                                                                                                                                             rprqyj
                                                                                                                                                                                                  cj
                                                                                                                                                                                                   iy
                                                                                                                                                                                                    ,(,ysjl
                                                                                                                                                                                                      j   pgg'
                                                                                                                                                                                                             y
                                                                                                                                                                                                             q'
                                                                                                                                                                                                              x
                                                                                                                                                                                                              v.:
                                                                                                                                                                                                                ;
                                                                                                                                                                                                                y7G
                                                                                                                                                                                                                  e.
                                                                                                                                                                                                                   MJ
                                                                                                                                                                                                                    N
                                                                                                                                                                                                                    '.'
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      *''
                                                                                                                                                                                                                        *'
                                                                                                                                                                                                                         7'
                                                                                                                                                                                                                          *-.
                                                                                                                                                       .i jq
                                                                                                                                                          N
                                                                                                                    kj. j .'
                                                                                                                           )j!jj1:
                                                                                                                                 pk. '.,a.. t
                                                                                                         '                                                                                                            '
                                                                                                                                                                                                                                                                        ât.,.'.;:k!kF     ..?          '.)'
                                                                                                                                                                                                                                                                                                          ,
                        '            '
                                                   k'
                                                    , '                                      .      ..
                                                                                                    !jk,!1k
                                                                                                          ..,.
                                                                                                         . '
                                                                                                             4;)k!4h:   ,:1'                 r-
                                                                                                                                              ,.
                                                                                                                                          . -..
                                                                                                                                               .,-..
                                                                                                                                                   !!,
                                                                                                                                                     yq
                                                                                                                                                      .j
                                                                                                                                                       j4
                                                                                                                                                        -4
                                                                                                                                                         j
                                                                                                                                                         k
                                                                                                                                                         ,; l
                                                                                                                                                            f
                                                                                                                                                            l
                                                                                                                                                            j
                                                                                                                                                            ,i
                                                                                                                                                             q
                                                                                                                                                             b
                                                                                                                                                             sj
                                                                                                                                                              t
                                                                                                                                                              ,l
                                                                                                                                                               :.
                                                                                                                                                                b
                                                                                                                                                                f,y
                                                                                                                                                                j
                                                                                                                                                                j v,.t
                                                                                                                                                                  .,  h:j
                                                                                                                                                                     9, zy:..
                                                                                                                                                                           ,.
                                                                                                                                                                            j(
                                                                                                                                                                             .
                                                                                                                                                                             ,i
                                                                                                                                                                              ê
                                                                                                                                                                              s
                                                                                                                                                                              tï
                                                                                                                                                                               k
                                                                                                                                                                               .,
                                                                                                                                                                                g3
                                                                                                                                                                               .ç
                                                                                                                                                                              .k
                                                                                                                                                                                  :
                                                                                                                                                                                 j# .?t
                                                                                                                                                                                  k,r ,j
                                                                                                                                                                                       .
                                                                                                                                                                                       )
                                                                                                                                                                                       ;
                                                                                                                                                                                       ë,:
                                                                                                                                                                                       .k.t.
                                                                                                                                                                                         7.
                                                                                                                                                                                           k
                                                                                                                                                                                           ,!J.
                                                                                                                                                                                              h.
                                                                                                                                                                                               -
                                                                                                                                                                                               k,,
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 #
                                                                                                                                                                                                 u
                                                                                                                                                                                                 J
                                                                                                                                                                                                 ,.
                                                                                                                                                                                                  q
                                                                                                                                                                                                  y
                                                                                                                                                                                                  .
                                                                                                                                                                                                  '
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   ?k
                                                                                                                                                                                                    7
                                                                                                                                                                                                    r.
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     !
                                                                                                                                                                                                     #
                                                                                                                                                                                                     .j
                                                                                                                                                                                                     , .
                                                                                                                                                                                                       j
                                                                                                                                                                                                       y;p-
                                                                                                                                                                                                        j(r.j
                                                                                                                                                                                                            y
                                                                                                                                                                                                            .y
                                                                                                                                                                                                            k
                                                                                                                                                                                                            s i
                                                                                                                                                                                                              rj
                                                                                                                                                                                                              -
                                                                                                                                                                                                              ,y.sj
                                                                                                                                                                                                                  .ïi
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    tk
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     s
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     .$
                                                                                                                                                                                                                      .k
                                                                                                                                                                                                                       m5
                                                                                                                                                                                                                        sk
                                                                                                                                                                                                                         -'
                                                                                                                                                                                                                          , i k
                                                                                                                                                                                                                              .:j?
                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                 y,
                                                                                                                                                                                                                                  j:
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                  .$
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   ?qj
                                                                                                                                                                                                                                     k.
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      ,!
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                      ,k
                                                                                                                                                                                                                                       .$
                                                                                                                                                                                                                                       .. #
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                         :,,j
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         jy
                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                              ,fy).k
                                                                                                                                                                                                                                                   ,,
                                                                                                                                                                                                                                           :.à.. ,yt
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                     k,tf
                                                                                                                                                                                                                                                      j ,-.
                                                                                                                                                                                                                                                          $.x
                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                            k'
                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                             y.
                                                                                                                                                                                                                                                              j.,
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                .y
                                                                                                                                                                                                                                                                 .).:                        ,:d:.
                                                                                                                                                                                                                                                                  yv..,..,;,..s.%..%,..-,.kt.':k
                                                                                                                                                                                                                                                                                                   .t.
                                                                                                                                                                                                                                                                                                 .,< -:: .
                                                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                          .
         .                     ,                . ;..       .   .        .              h,y ;.,.tq, t
                                                                                    .,.N.           1
                                                                                                    .j t ;
                                                                                                         i
                                                                                                         ..
                                                                                                          @
                                                                                                          !u
                                                                                                           .
                                                                                                           '
                                                                                                           !
                                                                                                           - i
                                                                                                            , .r
                                                                                                                         : y      kj
                                                                                                                                   ik
                                                                                                                                    ''.-  t -         t
                                                                                                                                                      k .
                                                                                                                                                  ,. . .)
                                                                                                                                                         *
                                                                                                                                                         .j
                                                                                                                                                          -'
                                                                                                                                                           k
                                                                                                                                                           $a
                                                                                                                                                            .p
                                                                                                                                                             jk
                                                                                                                                                              t>
                                                                                                                                                               st
                                                                                                                                                                j'j
                                                                                                                                                                  -
                                                                                                                                                                  J')
                                                                                                                                                          .., . , y,v
                                                                                                                                                                     j
                                                                                                                                                                     tj
                                                                                                                                                                      l
                                                                                                                                                                      ;
                                                                                                                                                                      $ f
                                                                                                                                                                        ;? ù
                                                                                                                                                                           .z
                                                                                                                                                                           -s
                                                                                                                                                                            ':
                                                                                                                                                                             t-s
                                                                                                                                                                               i
                                                                                                                                                                               -t
                                                                                                                                                                                v
                                                                                                                                                                                y'yj '
                                                                                                                                                                                     t':
                                                                                                                                                                                       x
                                                                                                                                                                                       s. ) k 5
                                                                                                                                                                                              rs
                                                                                                                                                                                            -,, kL
                                                                                                                                                                                                 j
                                                                                                                                                                                                 F)
                                                                                                                                                                                                  k
                                                                                                                                                                                                  1r
                                                                                                                                                                                                   --
                                                                                                                                                                                                    2
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    :
                                                                                                                                                                                                 t .k,$'
                                                                                                                                                                                                       .
                                                                                                                                                                                                       %#(!
                                                                                                                                                                                                          ,N4
                                                                                                                                                                                                           êsi
                                                                                                                                                                                                            çù.
                                                                                                                                                                                                              e    !           h
                                                                                                                                                                                                              ,p.s,,41;'tfj1l,.k.
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    2
                                                                                                                                                                                                                    64
                                                                                                                                                                                                                     1           é
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  :.
                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   ::7)
                                                                                                                                                                                                                                    . 'n
                                                                                                                                                                                                                                       î
                                                                                                                                                                                                                                       3:';ç.J
                                                                                                                                                                                                                                             ,:
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             'l.3
                                                                                                                                                                                                                                               ':
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                1)
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                 k;.
                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                   f'
                                                                                                                                                                                                                                                    $'
                                                                                                                                                                                                                                                   r,.N,
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                      1 ;
                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                        à .-,
                                                                                                                                                                                                                                                          t     'y
                                                                                                                                                                                                                                                             *.t- s:..;..
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                        !jtd-'t,h.:'.. t>j;
                                                                                                                                                                                                                                                                                       '    .
                                                                                                                                                                                                                                                                                     <:t:$. .;
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                k-i'.
                                                                                                                                                                                                                                                                                                    ,., '..1
         Ifyou are stillnotsure whe eryou area m emberofthe certifed Clœqs,you can callorwn'te to the
         la ersrepresenting e Classatthephonenumbersorad essesprovided below.                                                                                         .




                                            T E SE                           I,E                 NT BENEFITS -                                                        AT                     UC                               ET



         A.lfyou areaClassM emberand own orowned amodelyear201% 2011 or2012 f'
                                                                             l-,
                                                                               &Vehlcle,
         andyou believethatyou incurred out-of-pocketrepairexpensesdue to an oi1consllmption diagnosis
         and piston assembly replacementbefore the SCA foryourClassVehicle was announced,and ifthe
         Courtapproves the Settlement,you m ay complete and subm ita Claim Form .A slong asyou h>ve
         notalready received reimbursement,you willbeableto send documentation oftherepairand out-of-
         pocketexpensesforreimbursemeni.n eseexpensesmusthavebeenincurredby youwithin theSCA
         timeand mileage lim itssetforth below:
                            2010: 10 years or 120,000 m iles,whichever com es flmtfollowing the initialretailsale or
                                  leaseofyourClmssVehicle;
                            2011:7 years,6 monthsor 120,000 miles,whichevercomesErstfollowing the initialretail
                                 saleorleaseofyotlrClassVehicle;
                            2012: 7 years,6 monthsor 120,000 m iles,whichevercom esfrstfollowing the initialretail
                                  sale orlease ofyourClmssVehicle.
         To claim reimbm sem entfrom GM you m ustcom pleteand return a Claim Form and send supporting
         docum entation no laterth= 120 daysaRerClaim Form sare m ailed.The Claim Form w illbe m ailed to
         you iftheSettlementisapproved.Tobeeligibleforreimbursement,qualiEedexpensesmusthavebeen
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 8 of 15



 incurred withinboth thetimeandm ileage lim itsnoted aboveforthe applicablem odelyear.Expenses
 incurred aherexpiration ofeitherthetim eormileagelimitswillnotbeeligible forreimbursem ent.
 B. Ifyou areaClassM em bérwho ownsorownedam odelyear2W J Class W hicle,and ifthe Court
 approvesthe Settlement,GM willissueand provideto you with notice ofanew SCA thatwillcover
 your vehicle for 7 years,six months or 120,000 m iles,whichever comes flrst follow ing its initial
 retailsale orlease.Underthenew m odelyear2013 SCA ,you m ay tnk'  eyourvehicle to an authorized
 Chevrolet or GM C dealership for free diagnosis and,ifexcessive oilconsllm ption is fotmd,free
 replacem entofitspiston assemblies,aslong asyotlrvehicleiswithin boththetime and mileagelim its
     oftheSCA (7years,sixmonthsor120,000miles,whichevercomesfrst).Further,ifyoupreviously
     paid fordiar osisorpiston assembly replacementwithin both orthese time and m ileage lim its,you
     willbeabletoâlea claim forreimbursem entforrepairsrelated to thisoi1consumption issue.
     To claim reimbm sem entfrom GM you m ustcompleteand retnrn a Claim Form and send supporting
     docum entation nolaterthan 120 daysaAerClaim Formsaremailed.Tobeeligibleforreimbtlrsem ent,
     qualiâed expensesmusthave been incurred within b0th the time and m ileage limitsnoted above for
     theapplicablem odelyear.Expensesincurred aAerexpiration ofeitherthe tim eorm ileagelimitswill
     notbeeligibleforreimbursem ent.A Claim Form willbem ailed to you ifthe Settlem entisapproved.
     C. N OTE:Independentof the Settlement,the modelyear 2010,2011 and 2012 SCAS remain in
     elect,subjectto theirtime and mileage limitsdetailed in paragraph 6A above.lfyourvehicle is
     within both the tim e and m ileage lim i? of the applicable SCA,you m ay tnke yourvehicle to an
     authoriyed ChevroletorGM C dealership forfreediar osisand,ifexcessiveoi1consumption isfound,
     freereplacementofitspiston % semblies.

                                           tXCLUDING YO URSELF FRO M THE SETTLEM ENT
                                                                                                                             .'!.
                                                                                                                                Re t7+qy
                                                                                                                                   .        i
                                                                                                                                            j,
                                                                                                                                             v
                                                                                                                                             jl .
                                                                                                                                                jL Y
                                                                                                                                                   Tjfj  hT4)
                                                                                                                                                            q
                                                                                                                                                            'j
                                                                                                                                                             yIUIS' XNyl   x-
                                                                                                                                                                            1tF'G
                                                                                                                                                                                j
                                                                                                                                                                                j5  .
                                                                                                                                                                                    )
                                                                                                                                                                                    ,
                                                                                                                                                                                    s
                                                                                                                                                                                    '
                                                                                                                                                                                    ;
                                                                                                                                                                                    j)'j
                                                                                                                                                                                       s
                                                                                                                                                                                       jgtt1j.
                                                                                                                                                                                             gl,v
                                                                                                                                                                                                s
                                                                                                                                                                                                a.y'g
                                                                                                                                                                                                    s
                                                                                                                                                                                                    &X).qb
                                                                                                                                                                                                         7
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .FjR)(
                                                                                                                                                                                                              :r7 .7
                                                                                                                                                                                                                   )
                                                                                                                                                                                                                   e-
                                                                                                                                                                                                                    7 q
                                                                                                                                                                                                                      'r
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       k
                                                                                                                                                                                                                       /
                               ''' ..                     '                      . .   ... .' Jb   . ' ,.  y .j.Lté    -%Tb'Ma                                                                      .
                                                                                                                                                                                                    : :j
                                                                                                                                                                                                       '
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       ; L
                                                                                                                                                                                                         %
                                                                                                                                                                                                         ,L
                                                                                                                                                                                                          .
                                                                                                                                                                                                          ï
                                                                                                                                                                                                          );
                                                                                                                                                                                                           h
                                                                                                                                                                                                           L
                                                                                                                                                                                                           :j
                                                                                                                                                                                                            : 'k
                                                                                                                                                                                          , ,j
                                                                                                                                                                                             .
                                                                                                                                                                                             êp ,
                                                                                                                                                                                                y
         :     t       .                              .
                                                                                                                                                                                                                     y .
                                                                                                                           ij.,,*.,w?<k'.,3:.                                ;
                                                                                                                                                                             ,;
                                                                                                                                                                              jF
                                                                                                                                                                               ky
                                                                                                                                                                                (
                                                                                                                                                                                $.
                                                                                                                                                                                 '
                                                                                                                                                                                 2.q
                                                                                                                                                                                   kA
                                                                                                                                                                                    4
                                                                                                                                                                                    v
                                                                                                                                                                                    .,.j
                                                                                                                                                                                     o
                                                                                                                                                                                     X b
                                                                                                                                                                                       ))
                                                                                                                                                                                        !
                                                                                                                                                                                        '
                                                                                                                                                                                        h
                                                                                  '.
                                                                                                                                                                                                               .1
                                                                                                                                                                                                                2
                                                                                                                                                                                                                ;t
                                                                                                                                                                                                                 (t
                                                                                                                                                                                                                  j)
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                   y
                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    .
                                                                                        '    k                                                                             % p
 .
                           ';'
                                             .
                                        ' , ' .. ,.           '-   '                                    l@
                                                                                                         i
                                                                                                         .
                                                                                                         t'r-, .,x,,;'
                                                                                              j,.:t '. ; .           -
                                                                                                                     z
                                                                                                                     s1..-                    >.t s.,j
                                                                                                                                                4.%  -
                                                                                                                                                     ;
                                                                                                                                                     .4
                                                                                                                                                      rj.-
                                                                                                                                                         j, ;k
                                                                                                                                                             h,
                                                                                                                                                              !;
                                                                                                                                                               .
                                                                                                                                                               :r
                                                                                                                                                                ylr
                                                                                                                                                                  h
                                                                                                                                                                  l
                                                                                                                                                                  jp
                                                                                                                                                                   y,
                                                                                                                                                                   .  ;:
                                                                                                                                                                       t
                                                                                                                                                                       .y
                                                                                                                                                                        j$  t           ç.;
                                                                                                                                      j:'
 .;t .
 '
 '                                                                     '
                                                                           .           , . ,.                                               3
                                                                                                                                            '$
                                                                                                                                            .j  j         ., ,y
                                                                                                                                                          j                 .
                                                                                                                                                                                 ,jyjy
                                                                                                                                                                                     g
                                                                                                                                                                                     r
                                                                                                                                                                                     ,y
                                                                                                                                                                                      j;
                                                                                                                                                                                       y
                                                                                                                                                                                       ,
                                                                                                                                                                                       j.
                                                                                                                                                                                        j
                                                                                                                                                                                        .
                                                                                                                                                                                        j y
                                                                                                                                                                                          x
                                                                                                                                                                                          .  ,
                                                                                                                                                                                             ;
                                                                                                                                                                                             (4
                                                                                                                                                                                              )
                                                                                                                                                                                              ;j
                                                                                                                                                                                               ,..
                                                                                                                                                                                                k
                                                                                                                                                                                                ,
                                                                                                                                                                                                    .
                                                                                                                                                                                                             y
                                                                                                                                                                                                             ;j      , t
                                                                                                                                                                                                                       ,
     .
                   .       ,
                                                                   ,                   ,         , .        j. ... k.,a            kj       ; ., ,
                                                                                                                                                 j g
                                                                                                                                                   ;
                                                                                                                                                   j:g
                                                                                                                                                     j
                                                                                                                                                     yy
                                                                                                                                                      j
                                                                                                                                                      ,j
                                                                                                                                                       yjj,
                                                                                                                                                          g
                                                                                                                                                          y
                                                                                                                                                          j
                                                                                                                                                          ,
                                                                                                                                                            jy,yj
                                                                                                                                                           Nz
                                                                                                                                                           j    )
                                                                                                                                                                j,.)y
                                                                                                                                                                 s   jy
                                                                                                                                                                      j
                                                                                                                                                                      ,,jyjy
                                                                                                                                                                       ,,  jk
                                                                                                                                                                            yj,
                                                                                                                                                                              ys)
                                                                                                                                                                                ,j
                                                                                                                                                                                 ,,          ,,,;
                                                                                                                                                                                                 ,;,.,..
                                                                                                                                                                                                       j
                                                                                                                                                                                                       (ks
                                                                                                                                                                                                         x j
                                                                                                                                                                                                           j.
                                                                                                                                                                                                            ,
                                                                                                                                                                                                             .
                                                                                                                                                                                                               r,
                                                                                                                                                                                                               , j.
                                                                                                                                                                                                                  z,y
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    ty
                                                                                                                                                                                                                     jj.
                                                                                                                                                                                                                       ,.
         Ifyou exclude yourselffrom the Clœqs which is sometim escalled ççopting-out''oftheClass you
         won'tgetany benefts from the SettlementoftheAction.Ifyou exclude yourself,you w illnotbe
         legallyboundby theCourt'sjud entsintheAction.Ifyou s yourownlawsuitagainstGM aAer
         you excludeyourself,you'llhavetohireandpay yourown la erforthatlaw suit,and you'llhaveto
         proveyourclaim s.
         To excludeyourselffrom (oroptouto9 theSettlement,you mustsend awritten request(Request
         f@rExclusion)by U.S.mailstating,<<Iwishtobeexcludedfrom theSettlementinBermanvGeneral
         M otors,LLC,CaseNo.2:18-cv-14371.''Besureto includeyourplintednale,address,phonenumber,
         emailaddressand theVehicle IdentiEcationNllm berforyourvehicle.
         You m ustalso personally sign the Ietter.You mustm ailyourRequestforExclusion no laterthan
         Septem ber20,2019 to thefollowing address:
                                      2.4 LiterOi1Consllmption Litigation
                                          c/o AnalyticsConsultingLLC
                                                  P.O.Box 2003
                                                                               Chlm bassen,M N 55317-2003
         You cannotasktobeexcluded from theSettlem entonthephone,by em ailorby subm ittingan emailto
             any1aw frm'swebsite.Ifyou choosetoOptOut(beexcluded)from theSettlement,you mustoptout

                                                                                                    4
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 9 of 15


       fora11claim sthatyou havethatareincluded in theSettlement.Ifybu askto beexcluded,you willnot
       receiveanysettlementbenestsandyoucrmnotobjecttotheSettlement.Youwillnotbelegallybotmd
       by anythingthathappensinthislawsuit.Youmaybeabletosue(orcontinuetosue)GM inthefuture
       aboutthelegalissuesin thecase.
                                                            jk
                                                             1
                                                             J
                                                             :.1
                                                               7277:
                                                                   '
                                                                   -
                                                                   :7%555Q
                                                                         (53=73T'
                                                                               A.I'
                                                                                  Cu'
                                                                                    TXF
                                                                                      J;
                                                                                       S7=C5,
                                                                                            :1.
                                                                                              7i'
                                                                                                r7:9%Q
                                                                                                     .
                                                                                                     ,SN*F7'
                                                                                                           f*N6l:
                                                                                                                ,'
                                                                                                                 ,
                                                                                                                 L
                                                                                                                 r!'
                                                                                                                   .t
                                                                                                                    re'
                                                                                                                      r
                                                                                                                      .e'
                                                                                                                        k
                                                                                                                        :'- .
                                                                                                                            '
                                                                                                                            x;Qq'
                                                                                                                                $JM*7
                                                                                                                                    r';ir'<r'
                                                                                                                                            Pl'
                                                                                                                                              !6
                                                                                                                                               t%
                                                                                                                                                NU'
                                                                                                                                                  -N>'
                                                                                                                                                     O'!D'
                                                                                                                                                         9Y!r'L
                                                                                                                                                              '
                                                                                                                                                              r#
                                                                                                                                                               h
                                                                                                                                                               1'h
                                                                                                                                                                 1K
                                                                                                                                                                  .A%,
                                                                                                                                                                     #*::f<,*'r'
                                                                                                                                                                               g/s'.'
                                                                                                                                                                                    ''
                                                                                                                                                                                     4
                                                                                                                                                          #. t$''rt :/*, .3yF'qf'(,.,i .
                                                                                                                                                                                       l
                                                                                                                                                                                       ik  .
                                                                                                                                                                                           pj
                                                                                                                                                                                           ,-
                                                                                                                                                                                            k
                                                                                                                                                                                            2.
                                                                                                                                                                                             A./                                                                            . '
                                                                                                                                                                                                                               r..yy.,.j,;,kj:r.yqj',4ju.;.j. jfjljài.qj,q ,jjt.;jqjlj.!... j:,;j
                                                                                                                                                                                                sy
                                                                                                                                                                                                 g
                                                                                                                                                                                                 j
                                                                                                                                                                                                 .k
                                                                                                                                                                                                  gl
                                                                                                                                                                                                   jd
                                                                                                                                                                                                    j
                                                                                                                                                                                                    yt
                                                                                                                                                                                                     l?
                                                                                                                                                                                                      k
                                                                                                                                                                                                      jjtjnj
                                                                                                                                                                                                          Li
                                                                                                                                                                                                           k
                                                                                                                                                                                                           jt
                                                                                                                                                                                                            g
                                                                                                                                                                                                            rv
                                                                                                                                                                                                             j
                                                                                                                                                                                                             vr
                                                                                                                                                                                                             .
                                                                                                                                                                                                             yjr
                                                                                                                                                                                                              y.2
                                                                                                                                                                                                                $
                                                                                                                                                                                                                .
                                                                                                                                                                                                                4j
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 jQ
                                                                                                                                                                                                                  à
                                                                                                                                                                                                                  +.
                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                   f;
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    j,?
                                                                                                                                                                                                                    , :
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      't
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       J
                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                       ,:.
                                                                                                                                                                                                                         34
                                                                                                                                                                                                                          1
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          3
                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                           3
                                                                                                                                                                                                                           4:,
                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                             .f
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              j
                                                                                                                        '
  q''       L7*   t Nt    ,'..-,.rl.
                                   1
                                   N7Wt:.)
                                     .   :.%.? 4
                                               g.6
                                             .e, 4F!
                                                 t  .3N.':
                                                      #;   W
                                                           s    sl
                                                            9/.91
                                                                ,  ,N
                                                                    -
                                                                    ,t
                                                                     u
                                                                     jk.ty:j'' w.r, ,...           :,.P.w',.. ..#    esr..;Y. .J(%. .. .qe....*.il git'
                                                                                                                                                      &> '                                                                     ,
                                                         i ... 4         j4
                                                                          ,j:-        ..?
                                                                                        'y,l      j j
                                                                                                    lljy:j:
                                                                                                          ,
                                                                                                          .Ikt
                                                                                                             ,.é -        '.. . . ''. ,                   '            t
                                                                                                                                                                       l
                                                                                                                                                                       ,'.
                                                                                                                                                                         ,    .               .. )
                                                                                                                                                                                                 $
                                                                                                                                                                                                 .,
                                                                                                                                                                                                  )
                                                                                                                                                                                                  )
                                                                                                                                                                                                  tb
                                                                                                                                                                                                   :
                                                                                                                                                                                                   y
                                                                                                                                                                                                   .
                                                                                                                                                                                                   t
                                                                                                                                                                                                   -,
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    .
                                                                                                                                                                                                    :
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    j
                                                                                                                                                                                                    .;
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      -
                                                                                                                                                                                                      ,
                                                                                                                                                                                                      .,
                                                                                                                                                                                                       .-
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        y
                                                                                                                                                                                                        .r.
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          ;.
                                                                                                                                                                                                           ?
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           L
                                                                                                                                                                                                           ;
                                                                                                                                                                                                           y
                                                                                                                                                                                                           .,
                                                                                                                                                                                                            (
                                                                                                                                                                                                            .
                                                                                                                                                                                                            -
                                                                                                                                                                                                            r
                                                                                                                                                                                                            ,y
                                                                                                                                                                                                             ,,
                                                                                                                                                                                                              û
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              -
                                                                                                                                                                                                              (
                                                                                                                                                                                                              i
                                                                                                                                                                                                              :
                                                                                                                                                                                                              .;
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               F
                                                                                                                                                                                                               $
                                                                                                                                                                                                               t
                                                                                                                                                                                                               -
                                                                                                                                                                                                               .,
                                                                                                                                                                                                                k
                                                                                                                                                                                                                :
                                                                                                                                                                                                                .'
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 i
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 jy
                                                                                                                                                                                                                  k
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  k,
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     -j
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      .?
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       r.
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                         k
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         $:
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            ;,
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                               g
                                                                                                                                                                                                                               q
                                                                                                                                                                                                                               ;?
                                                                                                                                                                                                                                ,j
                                                                                                                                                                                                                                 .b
                                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   y -
                                                                                                                                                                                                                                     .p.,.
                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                         ;$(
                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                            -9
                                                                                                                                                                                                                                             .,.
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               ;7
                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                    y$,
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,,
                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       k.
                                                                                                                                                                                                                                                        ,,7
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          y?
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           . ,
                                                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                                                              -,
                                                                                                                                                                                                                                                               :y
                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                 ;.:
                                                                                                                                                                                                                                                                   y,
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                    ;r;
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      ., :
                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                           kj
                                                                                                                                                                                                                                                                            ,..
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                               4L.
                                                                                                                                                                                                                                                                                 j..,
                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                                      z:
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                       j,
                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                         k.
                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                          ::
                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                            fj(
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                              . (
                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                ;
          :                        %
                                   .
                                                                     .

  ,)h*.'*-1'... '. '
  18                                                   ;.-
                                                                                                                                                       ;#  j .  j
                                                                                                                                                                .
                                                                                                                                                                y .;            ' ''
                                                                                                                                                                                        j
                                                                                                                                                                                        i
                                                                                                                                                                                        jk
                                                                                                                                                                                         p
                                                                                                                                                                                         %
                                                                                                                                                                                         .q
                                                                                                                                                                                          '
                                                                                                                                                                                          j
                                                                                                                                                                                          '
                                                                                                                                                                                          y,
                                                                                                                                                                                           l
                                                                                                                                                                                           j'
                                                                                                                                                                                            j
                                                                                                                                                                                            .
                                                                                                                                                                                            r
                                                                                                                                                                                            y*
                                                                                                                                                                                             x'
                                                                                                                                                                                              )d
                                                                                                                                                                                               j
                                                                                                                                                                                               42
                                                                                                                                                                                                .g.
                                                                                                                                                                                                  b
                                                                                                                                                                                                  .
                                                                                                                                                                                                  % .(
                                                                                                                                                                                                     $ u;
                                                                                                                                                                                                        k,a
                                                                                                                                                                                                          .,
                                                                                                                                                                                                           k,
                                                                                                                                                                                                            s,
                                                                                                                                                                                                             :
                                                                                                                                                                                                             <r
                                                                                                                                                                                                              y
                                                                                                                                                                                                              .,
                                                                                                                                                                                                               ;J
                                                                                                                                                                                                                ,y
                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  x.
                                                                                                                                                                                                                   ,k
                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                     J
                                                                                                                                                                                                                     .,.,,c
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                           ;r
                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                              r.    jl  . .,,,.( . .     .. .xq     ,                       .
   b.
   '     '1   1t.
              - 4o.
                  '..
                    t'...< ... '..'14>1i           8..*>
                                                     %t  ù'
                                                          zjjj,;jyisjl
                                                                     mpt.jg;g
                                                                            '!J,îk
                                                                              :' .j
                                                                                  ..
                                                                                   .u.s
                                                                                      ..
                                                                                       tj
                                                                                        'j;<.r,s'
                                                                                                ;.x:
                                                                                                   z.
                                                                                                    JS;j':x
                                                                                                          ny.jygjjjy.ju :.. j
                                                                                                                            ,;
                                                                                                                             .'$'
                                                                                                                                jj
                                                                                                                                 .jjtajay.. .,4. ,    v              .      ,, ...   .
                                                                                                                                                                                  ,. . .       .      .
                                                                                                                                                                                                      .
                                                                                                                                                                                                        .


             o.Ifyou excludeyolzmelf om                                                                 e Settlem ent,you willnotbe able to m                                                                           e a claim to receiveany
             nefts'mder eSettlement,%ndyoucannotobjectto eproposedSettlement. ut,youwillnotlose
          anyn' tyou may haveto sue efendsntabout e legalissuesin thiscase.
  jt'.
    , *j
       -! :
          ,
          .77/.71 &j
                  '
                  .  77yX.'
                          .;;
                            h:1
                              .
                              '.
                               e
                               7
                               '
                               k!
                                77
                                 '
                                :y
                                 ''
                                  .
                                  $'
                                   :
                                   '
                                   2(
                                    ,F!
                                    ..(
                                      '
                                      F.
                                      ''
                                       )r
                                        .
                                        ,:
                                         '
                                         1
                                         ,
                                         6>
                                          .'C5t.7.j.
                                          3        ,
                                                   ;.
                                                   '
                                                   :.',.....
                                                           1:
                                                            '
                                                            t
                                                            r
                                                            .
                                                            47g
                                                             $:
                                                              $v
                                                              !
                                                              ,
                                                              .:
                                                               -'
                                                               a r
                                                                 .
                                                                 '-
                                                                  :-
                                                                  .  .N
                                                                      'ib
                                                                       .k
                                                                        àè.T
                                                                           4?
                                                                            1
                                                                            .
                                                                            ,?
                                                                             .
                                                                             vr.r.
                                                                                 '7
                                                                                  .A?h
                                                                                  ?.
                                                                                   ) .C
                                                                                      7
                                                                                      y
                                                                                      l)-
                                                                                        .
                                                                                        7
                                                                                        !
                                                                                        q
                                                                                        ï
                                                                                        ktr
                                                                                         q.
                                                                                          tJf
                                                                                           .;
                                                                                            .
                                                                                            .(
                                                                                             .
                                                                                             i
                                                                                             '
                                                                                             s
                                                                                             .!J
                                                                                              ,'
                                                                                               ,)
                                                                                                .ij.I.S'V'
                                                                                                         .. J-'
                                                                                                              7
                                                                                                              .
                                                                                                              -.7.:
                                                                                                                  ).
                                                                                                                   ;
                                                                                                                   i
                                                                                                                   j;.
                                                                                                                    .:
                                                                                                                     ;'
                                                                                                                      .
                                                                                                                      :
                                                                                                                      .7
                                                                                                                       ;
                                                                                                                       .
                                                                                                                       j2
                                                                                                                        p
                                                                                                                        r
                                                                                                                        .
                                                                                                                        k7
                                                                                                                         ;Jq
                                                                                                                         -:
                                                                                                                         .
                                                                                                                         ' ,'
                                                                                                                            .'(
                                                                                                                              -7''
                                                                                                                                 7
                                                                                                                                 ;
                                                                                                                                 y!.'j
                                                                                                                                 :
                                                                                                                                 ,   ?
                                                                                                                                     r
                                                                                                                                     y-
                                                                                                                                      q
                                                                                                                                      (r
                                                                                                                                       ,
                                                                                                                                       t
                                                                                                                                       ,'
                                                                                                                                        j'.
                                                                                                                                        ' )
                                                                                                                                          y:
                                                                                                                                           F
                                                                                                                                           '
                                                                                                                                           :F
                                                                                                                                            h
                                                                                                                                            '
                                                                                                                                            .N
                                                                                                                                             ,'$
                                                                                                                                             v
                                                                                                                                             . I
                                                                                                                                               @
                                                                                                                                               .;
                                                                                                                                                '
                                                                                                                                                .
                                                                                                                                                ,:
                                                                                                                                                 .
                                                                                                                                                 ;-
                                                                                                                                                  $
                                                                                                                                                  7-
                                                                                                                                                   .
                                                                                                                                                   'f
                                                                                                                                                    .k
                                                                                                                                                     :
                                                                                                                                                     :>7%N.
                                                                                                                                                         j,
                                                                                                                                                          v
                                                                                                                                                          .
                                                                                                                                                          , *
                                                                                                                                                            '
                                                                                                                                                           jsr
                                                                                                                                                            .)'
                                                                                                                                                              Y.
                                                                                                                                                              .
                                                                                                                                                              .'
                                                                                                                                                               :f.
                                                                                                                                                                .-
                                                                                                                                                                 y7.
                                                                                                                                                                  '
                                                                                                                                                                  .
                                                                                                                                                                  ?''
                                                                                                                                                                    *.
                                                                                                                                                                    )
                                                                                                                                                                    . '
                                                                                                                                                                      .
                                                                                                                                                                      j-.
                                                                                                                                                                       t
                                                                                                                                                                       .*c
                                                                                                                                                                        :X.
                                                                                                                                                                         .  S
                                                                                                                                                                            '
                                                                                                                                                                            b
                                                                                                                                                                            .'
                                                                                                                                                                             ,
                                                                                                                                                                             t
                                                                                                                                                                             ''
                                                                                                                                                                              L
                                                                                                                                                                              -
                                                                                                                                                                              ,
                                                                                                                                                                              .'
                                                                                                                                                                               7
                                                                                                                                                                               ,
                                                                                                                                                                               j'
                                                                                                                                                                                '
                                                                                                                                                                                .
                                                                                                                                                                                :
                                                                                                                                                                                )e
                                                                                                                                                                                 e
                                                                                                                                                                                 .
                                                                                                                                                                                 '
                                                                                                                                                                                 .<'''
                                                                                                                                                                                   . ;'
                                                                                                                                                                                      '
                                                                                                                                                                                      ,'
                                                                                                                                                                                       *
                                                                                                                                                                                       '-
                                                                                                                                                                                       .
                                                                                                                                                                                       :
                                                                                                                                                                                       ; q
                                                                                                                                                                                         .
                                                                                                                                                                                         '''.
                                                                                                                                                                                          . -
                                                                                                                                                                                            '.
                                                                                                                                                                                            .'''
                                                                                                                                                                                               .'.
                                                                                                                                                                                                '
                                                                                                                                                                                                .
                                                                                                                                                                                                ;' -
                                                                                                                                                                                                   '
                                                                                                                                                                                                  1.
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ''.
                                                                                                                                                                                                    :'
                                                                                                                                                                                                     'C
                                                                                                                                                                                                      k'1
                                                                                                                                                                                                      . :
                                                                                                                                                                                                        -
                                                                                                                                                                                                        ;.e'ih
                                                                                                                                                                                                         '   '
                                                                                                                                                                                                             2-
                                                                                                                                                                                                              .:
                                                                                                                                                                                                               .'
                                                                                                                                                                                                                .''
                                                                                                                                                                                                                s -
                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                  q
                                                                                                                                                                                                                  ..y7.
                                                                                                                                                                                                                      n
                                                                                                                                                                                                                      .'''
                                                                                                                                                                                                                         .'':
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          ' -.
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             *
                                                                                                                                                                                                                             &
                                                                                                                                                                                                                             .î.
                                                                                                                                                                                                                             ; .
                                                                                                                                                                                                                               j''
                                                                                                                                                                                                                                 .-'
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                     6
                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      'T
                                                                                                                                                                                                                                       :.D,
                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           t)
                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           J .
                                                                                                                                                                                                                                             !
   '
    ,                                                                                                                                                                                                  '          ' '' ' .'. '. .' . '''     '-
                                                                                                                                                                                                                                          ' '' ' ' ' ' ' '        '' ' . '. ''...
                                                                                                                                                                                                                                                                               '. ...'

     ïL
      -?
       ï2E,..-
             .
             i
             1
             !
             '!
              '
              ,
              ''
              -'''
                 '
                 i'    ?
                       -1
                        :
                        1'
                         E
                         :r
                          '
                          1 t
                            I
                            lI
                             dE
                                ''
                                    1
                                    'r
                                     I
                                     1i
                                      1
                                      !
                                      .l
                                       .                              t k
                                                                        -
                                                                        '
                                                                        ;       I
                                                                                !I
                                                                                 !1k
                                                                                   .
                                                                                   pI
                                                                                    ) :
                                                                                      .
                                                                                      '
                                                                                      ï
                                                                                      ,
                                                                                      à 4-  %.
                                                                                              7
                                                                                              ';
                                                                                               .
                                                                                               -
                                                                                               1:1
                                                                                                 I
                                                                                                 !E1!,1
                                                                                                      '
                                                                                                      -.1;
                                                                                                         k
                                                                                                         '
                                                                                                        '.
                                                                                                          I
                                                                                                          1i!
                                                                                                            t-2
                                                                                                              1:
                                                                                                               .
                                                                                                               ,t'
                                                                                                                 I
                                                                                                                 r
                                                                                                                 '
                                                                                                                 -
                                                                                                                 ë
                                                                                                                 .i
                                                                                                                  !
                                                                                                                  '
                                                                                                                  ,
                                                                                                                  :
                                                                                                                  -
                                                                                                                  .
                                                                                                                  s
                                                                                                                  .-
                                                                                                                   ,
                                                                                                                   .
                                                                                                                   i
                                                                                                                   '
                                                                                                                   ?z
                                                                                                                    -'
                                                                                                                     i -
                                                                                                                       .d
                                                                                                                        !!
                                                                                                                         .
                                                                                                                         -
                                                                                                                         ù-
                                                                                                                          .
                                                                                                                          ,
                                                                                                                          i;;
                                                                                                                            ;.
                                                                                                                             ,
                                                                                                                             :'
                                                                                                                              .     .'   -- q
                                                                                                                                            -g
                                                                                                                                             y
                                                                                                                                             r,
                                                                                                                                              .
                                                                                                                                              -
                                                                                                                                              E-
                                                                                                                                               -
                                                                                                                                               .? ..
                                                                                                                                                  y
                                                                                                                                                  ;
                                                                                                                                                  .
                                                                                                                                                  : ,
                                                                                                                                                    j
                                                                                                                                                    ?
                                                                                                                                                    -
                                                                                                                                                    . s -
                                                                                                                                                        ::
                                                                                                                                                         ,.'
                                                                                                                                                          .
                                                                                                                                                          y
                                                                                                                                                          -
                                                                                                                                                          .
                                                                                                                                                          .
                                                                                                                                   . . ., .. .-. .,-.- . ..  k
                                                                                                                                                             s -.
                                                                                                                                                                ë-
                                                                                                                                                                 -F.
                                                                                                                                                                   .
                                                                                                                                                                   ,.
                                                                                                                                                                   j,j
                                                                                                                                                                     l
                                                                                                                                                                     '
                                                                                                                                                                     .
                                                                                                                                                                     -
                                                                                                                                                                      ''''
                                                                                                                                                                      .
                                                                                                                                                                          '':
                                                                                                                                                                            '    ;
                                                                                                                                                                                 i
                                                                                                                                                                                 '
                                                                                                                                                                                 -
                                                                                                                                                                                 .
                                                                                                                                                                         . . .....
                                                                                                                                                                                     -
                                                                                                                                                                                       : -.
                                                                                                                                                                                              (:
                                                                                                                                                                                               -
                                                                                                                                                                                               .
                                                                                                                                                                                                     '
                                                                                                                                                                                                     :
                                                                                                                                                                                                    ..
                                                                                                                                                                                                     .'-
                                                                                                                                                                                                       t
                                                                                                                                                                                                       .-
                                                                                                                                                                                                         -
                                                                                                                                                                                                     .' .''. ''. .-'
                                                                                                                                                                                                           ...
                                                                                                                                                                                                        ., . ....
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                  .,.- . . .
                                                                                                                                                                                                                       g
                                                                                                                                                                                                                       -         :-,
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                             ...- . ' . .. ... . . .
                                                                                                                                                                                                                            - . ..... ... . ..
                                                                                                                                                                                                                                 - -       -.ij   ,.. . ... ,  ... . ..    .. .. .-
                                                                                                                                                                                                                                                                                  . -..
                                                                                                                                                                                                                                                                                 . ,..
  ---
  I
      .-.
      ,(
   . ..
   E.é.r
      i
      -
       '.
        -'
         ,1
          !
          -
          kb
           -:
            1
            q
            3,
             .-
         :. j:
             ,
             :
             -.
              -
              y-
               -.
                 s
                 t
                 '
               -'-
                 '
                 ;
                 -
                  ;
                  g
                  '
                  ë
                  .
                  :
                   '
                   .
                   .
                   :
                   .
                   ' -
                     .
                     ,
                    s,
                     -
                     -.
                      .
                      .
                       . ''

                       -
                       .
                       -,
                        ?
                         -
                         à
                         ,
                         6
                         :
                         ,
                       . .
                       i
                       à  -
                          q
                          l
                        : .
                           ;
                           k'
                            .-
                             i
                             .
                            --4
                              :
                              '
                              -
                              .
                              '1
                               :
                               1
                               I
                               p
                               .
                               :
                               t
                                à
                                t
                                -
                                l
                                ,i
                                 1
                                 :
                                 1
                                ..
                                .
                                -
                                ,-
                                 .
                                 :
                                 -
                                 t
                                 i
                                  r
                                  1
                                  .
                                  -
                                  k
                                  .
                                   .
                                   1
                                   .
                                   .
                                   -;
                                    ,
                                    .
                                    'k
                                     '
                                      .
                                      .
                                      !
                                      q
                                      L
                                       -
                                       i
                                       ,
                                       .
                                       ,
                                       '
                                       -
                                       ,
                                        i
                                        ,
                                        t
                                        .
                                        -
                                        ,
                                        6
                                        k'
                                         :
                                         ,
                                         -'
                                          L
                                          -
                                          ,
                                          i
                                          -
                                          ,i
                                           .,
                                            .
                                             .
                                             .
                                             ,
                                             ;
                                             .
                                             )-
                                              L
                                              ï ,.r
                                                  i
                                                   .
                                                   l
                                                   .
                                                   k
                                                   ;
                                                   !
                                                    .
                                                    -
                                                    .
                                                     -
                                                     ..
                                                      t
                                                      --
                                                       -.
                                                        '
                                                          .  . .
                                                               1
                                                               -
                                                               -y
                                                                ,
                                                                -j
                                                                 ,
                                                                 ;
                                                                 (
                                                                 .
                                                                -,
                                                                  ,  (j.q
                                                                  ,-:,  .
                                                                        -.
                                                                         -k
                                                                         ,-:
                                                                           .g.
                                                                            .!
                                                                               ' .
                                                                                 (
                                                                                 ,
                                                                                 :
                                                                                 -
                                                                                 rk
                                                                                  (
                                                                                  .
                                                                                  k
                                                                                 ..,
                                                                                   .
                                                                               j: ,. ,;.
                                                                              y-,
                                                                                          -
                                                                                        $,,;?,
                                                                                            --
                                                                                             ;
                                                                                             .ik
                                                                                               . !
                                                                                                 ,..
                                                                                               j;-t
                                                                                                  ,:;-
                                                                                             .. ,-..
                                                                                                   -,
                                                                                                        '
                                                                                                     ,ëy;- ;
                                                                                                         s
                                                                                                         -
                                                                                                        ,--
                                                                                                            .
                                                                                                            --.
                                                                                                              -
                                                                                                              .
                                                                                                              ,
                                                                                                              :
                                                                                                              -... -
                                                                                                               ,
                                                                                                          g,t, -
                                                                                                              -,
                                                                                                               .   iir
                                                                                                                     .
                                                                                                                     ;
                                                                                                                     .
                                                                                                                     -
                                                                                                                     q
                                                                                                                     -
                                                                                                                     .
                                                                                                                   . .
                                                                                                                      :
                                                                                                                      ,
                                                                                                                      L
                                                                                                                      -
                                                                                                                      ,
                                                                                                                       ,
                                                                                                                       ;
                                                                                                                       r-
                                                                                                                        .
                                                                                                                        .-
                                                                                                                           -
                                                                                                                             , r
                                                                                                                               y   ,
                                                                                                                                   ;
                                                                                                                                    g.
                                                                                                                                     -
                                                                                                                                     -
                                                                                                                                     .
                                                                                                                                     ,
                                                                                                                                     -
                                                                                                                                 . . .
                                                                                                                                      .
                                                                                                                                      -.
                                                                                                                                       ,
                                                                                                                                       .
                                                                                                                                       .
                                                                                                                                       -
                                                                                                                                       -
                                                                                                                                       ,
                                                                                                                                        -
                                                                                                                                        .
                                                                                                                                        .
                                                                                                                                        ,-t
                                                                                                                                          .
                                                                                                                                          ,:;
                                                                                                                                            :  !,
                                                                                                                                                .
                                                                                                                                                ,t
                                                                                                                                                 :
                                                                                                                                                 .
                                                                                                                                                   -k
                                                                                                                                                  .-.
                                                                                                                                         ... .., ,,-.t
                                                                                                                                                     ,
                                                                                                                                                     ::
                                                                                                                                                      ,
                                                                                                                                                      . ; . ..
                                                                                                                                                          si
                                                                                                                                                           .
                                                                                                                                                         .-,;
                                                                                                                                                            -
                                                                                                                                                        -, -, r
                                                                                                                                                              -  , .
                                                                                                                                                            .,. .,
                                                                                                                                                                    .   L:
                                                                                                                                                                         ï   :
                                                                                                                                                                              -
                                                                                                                                                                              -y
                                                                                                                                                                               .. ,.   k
                                                                                                                                                                                       ,
                                                                                                                                                                                       ;
                                                                                                                                                                                  .-. -q
                                                                                                                                                                   . , .. . . ... . .,.-
                                                                                                                                                                                        :E
                                                                                                                                                                                         y. :
                                                                                                                                                                                            ;   ,
                                                                                                                                                                                             -. ,        ,
                                                                                                                                                                                                         .   -
                                                                                                                                                                                                             .,
                                                                                                                                                                                                   ... .. ,.,.,,.
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .
                                                                                                                                                                                                               . .      .
                                                                                                                                                                                                                          -   -. ..,..
                                                                                                                                                                                                                               .    --
                                                                                                                                                                                                                                     ,-
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                 -. . . .-
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          . ,. , .       .  .. .....   .
                                                                                                                                                                                                                                                                       . .


          No.Unless you exclude yo elf,you give up the n' tto sue Defendantforthe issuesresolved by
              isSettlement.lfthe SettlementisGnally approved,you willbepermanently enjoined and b ed
            from l'nitiating or continuing smy lawsuitoro erproceeding againstDefendantaboutthe issuesin
              e lawsuit.You also willhave a eed notto sueDefendnntoverthe claim syou havereleased in e
            Settlement.                                                             '

                                                                                          OBJECTING TO THE SETTLEM ENT
       i. *
          ,
          jk>.%j-'' *
                    S)Y- ,
                         jLv
                           bmq;
                              .
                              %Fit
                                 1
                                 .
                                 Vk'
                                   %
                                   .%1''
                                       --
                                        '
                                        FJ
                                        ..
                                         i7jr
                                         '  b
                                            5'
                                            zR'-
                                               .
                                               t'!5
                                                  :
                                                  '
                                                  r.)
                                                    1x-.
                                                     .  lj;
                                                        ' :
                                                          .p,$
                                                             :j
                                                              T
                                                              t
                                                              l
                                                              j-
                                                               '
                                                               pè
                                                               j
                                                               j!F
                                                                 -
                                                                 y%l
                                                                   ,
                                                                   -i
                                                                    :
                                                                    j
                                                                    r.
                                                                     j
                                                                     .
                                                                     -/
                                                                      ï
                                                                      .
                                                                      ,j
                                                                       ,
                                                                       ;$t
                                                                        .
                                                                        k
                                                                        r
                                                                        tt
                                                                         jl
                                                                          :
                                                                          r
                                                                          :
                                                                          .
                                                                          f
                                                                          j
                                                                          g
                                                                          y$
                                                                           )
                                                                           .
                                                                           ,
                                                                           .
                                                                           kj
                                                                            :
                                                                            (7t
                                                                             ,
                                                                             s
                                                                             j
                                                                             .j
                                                                              q
                                                                              f
                                                                              q
                                                                              t
                                                                              ;;
                                                                               k
                                                                               j
                                                                               .t
                                                                                .
                                                                                7
                                                                                ;
                                                                                -.
                                                                                y
                                                                                jt
                                                                                 '
                                                                                 .
                                                                                 j
                                                                                 q
                                                                                 -
                                                                                 ,
                                                                                 .j
                                                                                  '
                                                                                  r
                                                                                  j
                                                                                  y
                                                                                  k
                                                                                  ,?
                                                                                   r
                                                                                   .
                                                                                   t
                                                                                   .'
                                                                                    7
                                                                                    )
                                                                                    .
                                                                                    ;
                                                                                    :
                                                                                    j.
                                                                                     y:t
                                                                                       l
                                                                                       -
                                                                                       .
                                                                                       r
                                                                                       ,
                                                                                       yj
                                                                                        J
                                                                                        .
                                                                                        -
                                                                                        ,
                                                                                        .(
                                                                                         j
                                                                                         j
                                                                                         y)
                                                                                          7
                                                                                          '
                                                                                          -
                                                                                          ,
                                                                                          :E
                                                                                           j
                                                                                           ;
                                                                                           .
                                                                                           .;
                                                                                            '
                                                                                            .
                                                                                            y
                                                                                            ,k
                                                                                             ;
                                                                                             t
                                                                                             ,
                                                                                             g
                                                                                             )i
                                                                                              d.
                                                                                               =
                                                                                               ..
                                                                                                1
                                                                                                ,
                                                                                                .
                                                                                                .
                                                                                                ,
                                                                                                2-
                                                                                                 q
                                                                                                 -
                                                                                                 ;,
                                                                                                  y:
                                                                                                  ''7
                                                                                                    ..=
                                                                                                      :':'
                                                                                                         7g7
                                                                                                         ,
                                                                                                         . .
                                                                                                           y:
                                                                                                            7!'
                                                                                                            ?
                                                                                                            . 2
                                                                                                              7
                                                                                                              (
                                                                                                              j
                                                                                                              g
                                                                                                              .7..:
                                                                                                               r
                                                                                                               t  .
                                                                                                                  7:
                                                                                                                   4,:
                                                                                                                   t
                                                                                                                   )
                                                                                                                   , )
                                                                                                                     '
                                                                                                                     . t
                                                                                                                       '
                                                                                                                       .
                                                                                                                      -:'
                                                                                                                        .
                                                                                                                        L:T'
                                                                                                                        .
                                                                                                                        ; y
                                                                                                                          q.
                                                                                                                           -
                                                                                                                           tL
                                                                                                                            .
                                                                                                                           .,
                                                                                                                            yI
                                                                                                                             2'
                                                                                                                              j..
                                                                                                                             ;.
                                                                                                                              -                                                                                    .,                                 .
       iï'/
       :.I
        ,,
        . ;
          ,
          k
          .i
           )7
            :
            1
            ;
            ,.
             1
             '
             :2.
              F:
               p8q
                 r
                 k
                 b
                 i
                 ty
                  it
                   l
                   t
                   l
                   i'
                    ?
                    l
                    i
                    k-
                        .
                     '.,k
                     ,  x
                        .
                        i1d
                          ,
                          i
                          l?
                           t
                           .k4
                             1
                             $
                             1
                            .,
                             .
                             i
                             6
                             .1
                              '
                              q
                              k
                              L#
                               9
                               :
                                j
                                ,
                               .!
                               'i
                                .
                                ;
                                (
                                 r
                                 2
                                 k
                                 l
                                  .
                                 .*i
                                 -
                                    .
                                    ;
                                    J
                                    t
                                    -
                                    ..
                                     k
                                     .
                                     ;L
                                      j
                                      .
                                      t
                                      k.
                                       ?
                                       ;
                                       7
                                        .
                                        $
                                       k.
                                        '
                                        -
                                         .
                                         t
                                         ,
                                         ...
                                           ):
                                         , .'
                                             .
                                             ,
                                             '
                                             -
                                             $
                                              t
                                              j
                                              I
                                              j
                                              t
                                              g
                                              h
                                              j
                                              i
                                              l
                                               j
                                               r
                                               ,
                                               t
                                               l
                                               7
                                               '
                                                ;
                                                k
                                                E
                                                k
                                                .
                                                '
                                                L
                                                tk
                                                 hà
                                                  '
                                                  ;
                                                  :
                                                  -
                                                  !b
                                                   k
                                                   :)
                                                    ..
                                                    F;
                                                     i
                                                     .
                                                     ; 14
                                                        1
                                                        !
                                                      )):.
                                                         1
                                                        2i!
                                                          r
                                                          1
                                                          t
                                                          z
                                                          @
                                                          ;f
                                                           1
                                                           i
                                                           f
                                                           .1
                                                            l
                                                            '
                                                            .
                                                            $j
                                                             l
                                                             -!
                                                              l
                                                             2.
                                                              $
                                                              )
                                                              ,
                                                              .l
                                                               è
                                                               r
                                                               i
                                                               tjk
                                                                 l
                                                                .,
                                                                #  ;
                                                                   g
                                                                   t
                                                                   ;
                                                                 Llt
                                                                   *
                                                                   - .
                                                                     ,
                                                                   xp-
                                                                     !
                                                                     ).
                                                                      ,
                                                                      .
                                                                      ?
                                                                      :
                                                                     t(
                                                                      ;
                                                                      -
                                                                      t
                                                                      .j,
                                                                        .;
                                                                         yj
                                                                          ,
                                                                          j
                                                                       :...
                                                                          -k
                                                                           a
                                                                           -.
                                                                            -
                                                                            j
                                                                            y
                                                                            4
                                                                            r
                                                                            vg
                                                                             z-
                                                                              u
                                                                              y
                                                                              r
                                                                              .,
                                                                               t
                                                                               :
                                                                               ,
                                                                               .
                                                                               ;.
                                                                                ,
                                                                                y
                                                                                ,r
                                                                                 j
                                                                                 .
                                                                                 ,
                                                                                 g-
                                                                                  k
                                                                                  j
                                                                                  sy
                                                                                   j
                                                                                   :
                                                                                   y)
                                                                                    :
                                                                                    ,
                                                                                    -
                                                                                    y.
                                                                                     j
                                                                                     ,,
                                                                                      .
                                                                                      ;
                                                                                      .,
                                                                                       v
                                                                                       :
                                                                                       yt
                                                                                        c
                                                                                        -f
                                                                                         s
                                                                                         k
                                                                                         ,,
                                                                                          ;.
                                                                                           j
                                                                                           y,
                                                                                            yc
                                                                                             .,)
                                                                                               y;
                                                                                                $ jy
                                                                                                   k
                                                                                                ,q y,    y.
                                                                                                          ,r
                                                                                                           .
                                                                                                           ,
                                                                                                           r   j
                                                                                                               :,
                                                                                                                r
                                                                                                                . .
                                                                                                                  y
                                                                                                                  j:
                                                                                                                   .
                                                                                                                   k
                                                                                                                   ..;
                                                                                                                     r
                                                                                                                     .y;
                                                                                                                       $
                                                                                                                       ;.
                                                                                                                       , uy
                                                                                                                        . t.
                                                                                                                          ,,;
                                                                                                                            .
                                                                                                                            r;
                                                                                                                            :           -.                                 ,   ...
                                                                                                                                                                               .     ,
                                                                                                                                                                                       ., ..
                                                                                                                                                                                           .,
                                                                                                                                                                                             . ..
                                                                                                                                                                                                 .
                                                                                                                                                                                     ..- .. . . , ..
                                                                                                                                                                                                               .
                                                                                                                                                                                                             , . .       .
                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                           .  ,
                                                                                                                                                                                                                                                                              -

             Only aClassM emberwho doesnotoptoutcanobjecttotheSettlement.lfyou areaClassMember,
             you can objectto the Settlementifyou do notlike al1orsomepartofit.To object,send a letter
             explaining yourobjectionto theproposed Settlementin Berman v GeneralMotors,LLC,CmstNo.
             2:18-cv-14371totheCourtwith acopy toClassandDefendnnt'sCounselattheaddressesbelow.Yom
             objectionlettermustinclude' .(1)theobjector'sfullname,currentaddress,currenttelephonenumber,
             ande-mailaddress;(2)documentation,suchasdocumentsshowingtheVehicleIdentihcationNllmbtr
             fortheClassM ember'svehicle,slxmcienttoestablishmembershipintheClass;(3)awrittenstatement
             ofa1Igroundsfortheobjection,accompaniedbyanylegalsupportfortheobjection;and(4)alistof
             a11personswho willbecalled to testify atthe FinalApprovalHearing in supportofthe objection;
              (5)theobjector'ssignatureandthesignatureoftheobjector'sdulyauthorizedattorneyototherduly
              authorizedrepresentative(ifanylalongwithdocllmentationsettingforth suchrepresentation;and(6)
              copiesofanydocllmentssupportingtheObjection.
              IfyouwishtoobjecttotheSettlement,yourobjectionmustbeEledwiththeCourt(receivedbythe
               Courtl,withcopiessenttola ersforbothPlaintiFs(ClassCollnsel)andGM (Defendsnt'sCotmsel).
               (')à1 '   f
                         qI' $$r
                               l.
                                pk
                                 l
                                 !)s-;
                                     't
                                      .$'C
                                         (
                                         :
                                         ''
                                          F-:
                                            '
                                            k
                                            u
                                            :k
                                             ..J
                                               :ql't)'
                                                  .  .
                                                     k$f
                                                       '1:#2
                                                       ï   :
                                                           r:
                                                            -
                                                            j
                                                            k-
                                                             '.'s
                                                                t
                                                                'kl
                                                                  z7
                                                                  ;(j
                                                                   F@
                                                                    ;k
                                                                    ''
                                                                     t
                                                                     .j
                                                                      .itë
                                                                         à
                                                                         .i
                                                                          :
                                                                          ';
                                                                           .'j
                                                                             :
                                                                             '
                                                                             -t
                                                                             .-
                                                                              ,
                                                                              ;
                                                                              -
                                                                              'û
                                                                               i
                                                                               h:
                                                                               t
                                                                               j$
                                                                                .
                                                                                ;
                                                                                .t
                                                                                 p
                                                                                 j-
                                                                                  i.
                                                                                  .-
                                                                                   'v1
                                                                                     ':
                                                                                      '
                                                                                      >f4::
                                                                                      ?
                                                                                      .     ,;>#k'+ï
                                                                                                   -
                                                                                                   &
                                                                                                   .
                                                                                                   ,;hqù
                                                                                                     ,,
                                                                                                      à
                                                                                                      1i
                                                                                                       )r
                                                                                                       .
                                                                                                       9p
                                                                                                        y
                                                                                                        st4.
                                                                                                        .  :
                                                                                                           .'
                                                                                                           '.J
                                                                                                             k.%..'
                                                                                                                  j2.
                                                                                                                   j1
                                                                                                                    .-
                                                                                                                     :
                                                                                                                     .
                                                                                                                     :'
                                                                                                                      .
                                                                                                                      ê
                                                                                                                      .
                                                                                                                      f-
                                                                                                                       '
                                                                                                                       :
                                                                                                                       '..'.t2:
                                                                                                                              '
                                                                                                                              .i
                                                                                                                               -''
                                                                                                                                 r
                                                                                                                                 :
                                                                                                                                 k?
                                                                                                                                  )'
                                                                                                                                  '
                                                                                                                                  ' I' ?7
                                                                                                                                        ;t
                                                                                                                                         '
                                                                                                                                         -.t'
                                                                                                                                            ,:
                                                                                                                                             '
                                                                                                                                             -!
                                                                                                                                             , .lT
                                                                                                                                                 .
                                                                                                                                                 '?qk- -?)
                                                                                                                                                         .
                                                                                                                                                         Ay'.'  :
                                                                                                                                                                ..
                                                                                                                                                                ':
                                                                                                                                                                 '''
                                                                                                                                                                   $-.f-':., '.:''
                                                                                                                                                                                .        'h,...
                                                                                                                                  t.---.-SF      .-
                                                                                                                                                  . .
                                                                                                                                                    '.'-.s
                                                                                                                                                         :.  :k-:
                                                                                                                                                                , J'           '..-.'
                                                                                                                                                                                    ''
                                                                                                                                                                                     ';
                                                                                                                                                                                      ..
                                                                                                                                                                                      ''       .;                                                                                  .
                                                                                                                                                                   1
                                                                                                                                                                   ::
                                                                                                                                                                    .-1.    ..
                                                                                                                                                                             -7
                                                                                                                                                                              1:
                                                                                                                                                                               -
                                                                                                                                                                               '
                                                                                                                                                  'ts                                  -
                                                                                                                                                                                       .
                                                                                                                                                                                       ?:
                                                                                                                                                                                       ',
                                                                                                                                                                                        .
                                                                                                                                                                                        ''.-
                                                                                                                                                                                           ..;
                                                                                                                                                                                           ' .-.
                                                                                                                                                                                               :
                                                                                                                                                                                               '.                                                                                  ;-
                                                                                                                                                                                                                                                                                  ..' ..,. ''. ...
               i@
                .'..i
                    -g
                     t
                     'r
                      ï
                      '?
                       --kr -..
                           ''      '.'
                                '':r '.%.-.@ '     .';,  1
                                                         / .t',l   k,.t-.t;;(
                                                                            k                         :
                                                                                                      -,
                                                                                                       k
                                                                                                       -!
                                                                                                        -
                                                                                                        ,         -,
                                                                                                                  j
                                                                                                                  fq y
                                                                                                                     ,
                                                                                                                     .
                                                                                                                     i
                                                                                                                     E
                                                                                                                     l
                                                                                                                     ii
                                                                                                                      k
                                                                                                                      ./
                                                                                                                       dt
                                                                                                                        :::
                                                                                                                          .;
                                                                                                                           .,
                                                                                                                            h
                                                                                                                            '0--
                                                                                                                               :
                                                                                                                               ;-f
                                                                                                                                 ,
                                                                                                                                 --          :    '
                                                                                                                                                  '-'
                                                                                                                                                   .
                                                                                                                                                          kt.-
                                                                                                                                                             !
                                                                                                                                                             ). C
                                                                                                                                                               --
                                                                                                                                                               . 9.'
                                                                                                                                                                  -:       .     -. . '
                                                                                                                                                                                             ..
                                                                                                                                                                                          . .. .
                                                                                                                                                                                                          '.
                                                                                                                                                                                                           '      '
                                                                                                                                                                                                                . .               .   .,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                      ' .. . ..                            '
               ''

                  *
                  ?...
                     r.')tt
                          v
                          '
                          w
                          t%'
                            ;
                            ,;
                             '
                             .
                             ?bxF..
                                  ?
                                  .y.
                                    1
                                    3t'
                                    .   ''ê
                                      ..'
                                        ?
                                        2
                                        kq
                                         ,
                                         kl-'
                                          t7
                                           .
                                           6$(
                                            .
                                             '
                                             i
                                             t
                                             i 11
                                              '(
                                               '
                                               k
                                               lE
                                                !
                                                s14
                                                k? :-':
                                                      l
                                                      1
                                                 l.....k
                                                       4
                                                       .
                                                       -
                                                       'i
                                                        f
                                                        '.
                                                         k1
                                                          k)y
                                                            J
                                                            -
                                                            ,yt.
                                                               '.
                                                               tk
                                                                Ct:
                                                                - )
                                                                  --
                                                                   y
                                                                   i
                                                                   ':
                                                                    -
                                                                    !
                                                                    :k
                                                                     .
                                                                     7
                                                                     '
                                                                     t
                                                                     J
                                                                     .
                                                                     ?
                                                                     -
                                                                   , .
                                                                      A'-;
                                                                         j
                                                                         $
                                                                         -
                                                                         .
                                                                         ;
                                                                         ,
                                                                         :
                                                                         t,
                                                                          :t
                                                                          k?
                                                                           .,
                                                                           -y.
                                                                            ,
                                                                             ':.i,..,!- .:. . . -,-,.. :-;-,CF-.-,.,, i.;,
                                                                                                               .
                                                                                                                  -    -
                                                                                                                         .
                                                                                                                            .:    -,-
                                                                                                                                    .
                                                                                                                                   .,
                                                                                                                                       .
                                                                                                                                       r-
                                                                                                                                        -
                                                                                                                                        r
                                                                                                                                        -r
                                                                                                                                         ?
                                                                                                                                         . ?
                                                                                                                                           .
                                                                                                                                           .--:
                                                                                                                                              ,-.:
                                                                                                                                                 ;!
                                                                                                                                                  .. .
                                                                                                                                                  .?;(  .-
                                                                                                                                                         .:. .
                                                                                                                                                             ..
                                                                                                                                                                -).
                                                                                                                                                                  .-. .'
                                                                                                                                                                       i
                                                                                                                                                                       ,
                                                                                                                                                                        -J
                                                                                                                                                                         . .
                                                                                                                                                                           .  '.
                                                                                                                                                                               .
                                                                                                                                                                               .
                                                                                                                                                                                         - .
                                                                                                                                                                                           .       ..
                                                                                                                                                                                                         .       .        .            .



                  DnnielK .Bryson                                                                            '
                                                                                                             rhom% A.Casey,Jr.         Clerk oftheCourt
                  J.HunterBryson                                                                             JonesW alkerLLP           United StatesDistrictCourt
                     ië eld Bryson & M ason LLP                                                              201St.CharlesAve          Southem DistrictofFlon'da
                  900 W .M orgsn St.                                                                         New Orleans,LA 70170-5100 Alto LeeAdam s,Sr.United
                  Ralei ,NC 27603                                                                                                      StatesCourthouse
                                                                                                                                                                                                        101 South U .S.H ighw ay 1
                                                                                                                                                                                                        FortPierce,FL 34950

                                                                                                                                                         5
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 10 of 15

        IntheeventthataClassM emberobjectsthroughanattomeyhiredathis,her,oritsownexpense,the
        attorneywillhavetofileanoticeofappearsncewiththeCourtbytheObjectionDeadlineSeptember
        2% 2019 and servea copyofthenoticeandthe objection containing theinformation detailedabove
        on ClassCounselandDefendsnt'sCounselbytheObjectionDeadline.
                                                                                                                                                                                                                             I
 .
 I
 !
 *
 ' N v.iw
        W
        t.:
          r
          E;
           T
           .
           Ds y
              4F ...l
                    .
                    *
                    4='
                     ..11
                        : .,
                           :.ir  ?
                                 ,,M
                                   4.
                                    ,
                                    y
                                    8
                                    ï$
                                     j
                                     m
                                     ..oj. ;j
                                            3
                                            ...
                                              .
                                              -pjx '.                                                                              . .;..,. .. ...,
                                                                                                                                   '                    . . ..       .l
                                                                                                                                                                     * x x.
                                                                                                                                                                         .rk.
                                                                                                                                                                            ,.' ;,...d ..,u ,.
                                                                                                                                                                                          . .   ,.  . N
                                                                                                                                                                                                      &,Jv
                                                                                                                                                                                                         s.
                                                                                                                                                                                                          q,.
                                                                                                                                                                                                            yNj!i>
                                                                                                                                                                                                                jkf
                                                                                                                                                                                                                   g-
                                                                                                                                                                                                                  s, ;:qt a)A
                                                                                                                                                                                                                            .$A
                                                                                                                                                                                                                              sè!l;  ,
                                                                                                                                                                                                                                    j,
                                                                                                                                                                                                                                     ? 4
                                                                                                                                                                                                                                      j.
                                                                                                                                                                                                                                        F
                                                                                                                                                                                                                                        z
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                         ,r
                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           j?
                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                            *jj
                                                                                                                                                                                                                                               W
                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                               ;ql.
                                                                                                                                                                                                                                                  x%
                                                                                                                                                                                                                                                   a.ç
                                                                                                                                                                                                                                                      9
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      ar7
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                        s7
                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                         s.
                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          j0
                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                           s
                                                                                                                                                                                                                                                           r*
                                                                                                                                                                                                                                                            ,3
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                            4b
                                                                                                                                                                                                                                                             j '
                                                                                                                                                                                                                                                               t*
                                                                                                                                                                                                                                                                q.âv *
                                                                                                                                                                                                                                                                    ht'
                                                                                                                                                                                                                                                                      %M
                                                                                                                                                                                                                                                                       nl'
                                                                                                                                                                                                                                                                        %-*
                                                                                                                                                                                                                                                                          -L'
                                                                                                                                                                                                                                                                            . *
                                                                                                                                                                                                                                                                              %
                                                                                                                                                                                                                                                                              W.
                                                                                                                                                                                                                                                                             iy
                                                                                                                                                                                                                                                                              b,m
                                                                                                                                                                                                                                                                               '.' (.h
                                                                                                                                                                                                                                                                                     .'f
                                                                                                                                                                                                                                                                                       . l
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         qN   me
                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                               .4
                                                                                                                                                                                                                                                                                                './. Q
                                                                                                                                                                                                                                                                                                   *$'
                                                                                                                                                                                                                                                                                                     . '
                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                       .$ .12
                                                                                                                                                                                                                                                                                                            N C
                                                                                                                                                                                                                                                                                                             ,'
                                                                                                                                                                                                                                                                                                              . :
                                                                                                                                                                                                                                                                                                               .b
                                                                                                                                                                                                                                                                                                                .'*
                                                                                                                                                                                                                                                                                                                  G
                                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                                  :  ç
                                                                                                                                                                                                                                                                                                                   ,ëti'  t sè 'n
                                                                                                                                                                                                                                                                                                                                . -
                                                                                                                                                                                                                                                                                                                                 .'  '
                                                                                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                                                                                   f.,
                                                                                                                                                                                                                                                                                                                                     1 ,.'  t 3.
   y,'..b
   *    . ' !./
              ,
              1
              t,',  :5  î.j
                        )           ç
                                    >o   4j..           .v                                               .'                                            yj
                                                                                                                                                        v
                                                                                                                                                        .'.,, .y..
                                                                                                                                                                 x.'.'K r                                                                                      j j
                                                                                                                                                                                                                                                                 ) .
                                                                                                                                                                                                                                                                   j u
                                                                                                                                                                                                                                                                     :y
                                                                                                                                                                                                                                                                      #b  vtj .
                                                                                                                                                                                                                                                                              ç  p,' :.,'
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        ,g
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         ...:Nk  j.  .
                                                                                                                                                                                                                                                                                                     ;,
                                                                                                                                                                                                                                                                                                      .cw
                                                                                                                                                                                                                                                                                                        .2 4, '
                                                                                                                                                                                                                                                                                                              f  L.
                                                                                                                                                                                                                                                                                                                  4   t.  $  .y.       h      '!k
                                                    , ,.                                                                                                               .
              h  t          4:a',j           .                                                                                                      '' .                       /!ri$j j..y(
                                                                                                                                                                                          ..
                                                                                                                                                                                           ï
                                                                                                                                                                                           j.
                                                                                                                                                                                            u
                                                                                                                                                                                            ,v
                                                                                                                                                                                             j
                                                                                                                                                                                             :     .
                                                                                                                                                                                                   ,qk.x sk
                                                                                                                                                                                                          .j),) .  ... j.4k
                                                                                                                                                                                                                          .. ,j  .),
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   , .k
                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                      xj
                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                       uA
                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                         ,,.   j
                                                                                                                                                                                                                                               ..f
                                                                                                                                                                                                                                                 j?!  x$,
                                                                                                                                                                                                                                                        N;
                                                                                                                                                                                                                                                         ;t
                                                                                                                                                                                                                                                          sN
                                                                                                                                                                                                                                                           z
                                                                                                                                                                                                                                                           u .
                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                             .. 1..            .        .<
                                                                                                                                                                                                                                                                                         ..a       q  . .  .  ,.y'.
                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                   q .)
                                                                                                                                                                                                                                                                                                                      ..'rv
                                                                                                                                                                                                                                                                                                                          .:.t'd
                                                                                                                                                                                                                                                                                                                               sj.d  Nq,k''.''y.1
 ..'                                                                                                                                       . '' ' . r      j
                                                                                                                                                           :s
                                                                                                                                                            'x . ,    , ,,.41
                                                                                                                                                                            .
                                                                                                                                                                            ;
                                                                                                                                                                            î... i         :
                                                                                                                                                                                           4
                                                                                                                                                                                           jJj
                                                                                                                                                                                             .  j: . !  .   .t.<t t?<
                                                                                                                                                                                                                    !. .y $.:
                                                                                                                                                                                                                            . ,.; ût r u.
                                                                                                                                                                                                                                        ..,v
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           iN
                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                            k.x. :,,
                                                                                                                                                                                                                                                   ( q .q,$
                                                                                                                                                                                                                                                          .z
                                                                                                                                                                                                                                                           .xs.j.x.4
                                                                                                                                                                                                                                                                   ,- ,% ,(
                                                                                                                                                                                                                                                                          vj
                                                                                                                                                                                                                                                                           x )                                    ,  L             .:.          y
        :
        . k.                           ' .. !.                                                                                                                                                                                                                                             .0   ?,.....)
                                                                                                                                                                                                                                                                              .,tà...t                   '',.
                                                                                                                                                                                                                                                                                                            ,?
                                 '                   ''                                                                        j                                                                                                                                                       ..
      jb.
        '
        b
        ..
        ',
         .
         j,
         1;
          $     '.      ' .?
                            jj,t?'' .,,v. .
                                          L,
                                           .à
                                            ,6
                                            t1à
                                              .
                                              k                                                                      '                                     .'
                                                                                                                                                            .                                           '.h
                                                                                                                                                                                                          ;
                                                                                                                                                                                                         ''7;
                                                                                                                                                                                                            I                     .'   ,
                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                       '.  6
                                                                                                                                                                                                                                           .'           '
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        .' ,
                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            ;k
                                                                                                                                                                                                                                                             .  ''                   .'                                  .                '
          ç,)
            j..
            ,                                                                                                                                                                             ''''
                                                                                                                                                                                             rl!
                                                                                                                                                                                               1,I
                                                                                                                                                                                                 .
                                                                                                                                                                                                 jë;
                                                                                                                                                                                                   qj;. ,            ,l.)
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        'j
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         ';
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          tj
                                                      .,'....t.                         '                                                                             :
                                                                                                                                                                      )
                                                                                                                                                                      .,$   '
                                                                                                                                                                            ,'
                                                                                                                                                                            '                                     1,.     !
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          !ï
                                                                                                                                                                                                                           yi
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            k
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            k       2
                                                                                                                                                                                                                                    ;       ,
                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                            ,'' .                             t
                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                              .k .      ;
                                                                                                                                                                                                                                                                                        :ï
                                                                                                                                                                                                                                                                                         '  '  ?'      ''    t                                                '
                  j.j
                    t
                    !
                    y,
                    g
                    .k
                     rj
                     .r
                      .
                      j'
                      ,
                      tU
                       S
                       q
                       ,
                       j.
    :b.                                                                                                                             l                                                                                                         1:.
                                                                                                                                                                                                                                                ;.t
                                                                                                                                                                                                                                                  ',
                                                                                                                                                                                                                                                   lj
                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                    d'                   t                                           ,
                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                                      ''
    Sà,
      *
      .
        '
        1
        .i
         #%   ,
              ,k.
                ,.y    .   :,
                          ..              3b .kj
                                               kj
                                               . j:
                                                .kgi
                                                   j,
                                                    ,,
                                                     j .. ...
                                                     i                              ,
                                                                                                           .
                                                                                                                          .            ,,                                 ,
                                                                                                                                                                          .
                                                                                                                                                                                                    .     .
                                                                                                                                                                                                          .  .
                                                                                                                                                                                                             ,j'
                                                                                                                                                                                                               j
                                                                                                                                                                                                               ;j
                                                                                                                                                                                                                .
                                                                                                                                                                                                                'y
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 1,
                                                                                                                                                                                                                  !.
                                                                                                                                                                                                                   :y
                                                                                                                                                                                                                    $i  .    .'
                                                                                                                                                                                                                              2
                                                                                                                                                                                                                              j:
                                                                                                                                                                                                                               b
                                                                                                                                                                                                                               k3
                                                                                                                                                                                                                                j'
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                              , ,.'
                                                                                                                                                                                                                                  y9,        k.     Ei.
                                                                                                                                                                                                                                                      ;1
                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                       j, jy :
                                                                                                                                                                                                                                                             ,q
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                              .k.J
                                                                                                                                                                                                                                                                 uj
                                                                                                                                                                                                                                                                  ,;
                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                                                    k:
                                                                                                                                                                                                                                                 G.r. ja., .,r ..:,k.
                                                                                                                                                                                                                                                                    , .y
                                                                                                                                                                                                                                                                     ,'k
                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                    ;,;
                                                                                                                                                                                                                                                                    : :1,
                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                                         j:
                                                                                                                                                                                                                                                                       jg;y.. ,, ,. >
                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                          j         A.
                                                                                                                                                                                                                                                                          'j.ç k.,.r,k..,6;
                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                    j:
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                      j..  :'.?
                                                                                                                                                                                                                                                                                           '. i.r
                                                                                                                                                                                                                                                                                              6
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                         ,,,,,,;g
                                                                                                                                                                                                                                                                                                jj;' .,L .. ? ',
                                                                                                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                 ,,.,i
                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                     y.,
                                                                                                                                                                                                                                                                                                           ''  :' '
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                               .,.'
                                                                                                                                                                                                                                                                                                       ... ....,
                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                  )t
                                                                                                                                                                                                                                                                                                                    '           lr'
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  f'
                                                                                                                                                                                                                                                                                                                                   !'
                                                                                                                                                                                                                                                                                                                                    j'.
                                                                                                                                                                                                                                                                                                                   k,,...b.,.,.,.b.,..?j... t                       ,.
                                                                                                                                                                                                                                                                                                                                                                     ,..,.1
                                                                                                                                                                                                                                                                                                                                                                         ..


             es. esela e                                                            ereferre to                                               lass o se1or lainti s'                                                                                      sel:
        DanielK .Bryson                                                                                                                  Gregory F.Colem an
        J.HunterBryson                                                                                                                   Greg Colem an Law PC
        W hië eld Bryson & M ason LLP                                                                                                    FirstTennesseePlnzm
         900F .M organ St.                                                                                                               800 S.Gay Street,Suite 1100
         Raleigh,NC 27603                                                                                                                Knoxville,'I'N 37929
         Te1:919-600-5000                                                                                                                Te1:(865)247-0080
         Email:Hunter@wbmlllp.com                                                                                                        Email:greg@gegcolemanlaw.com
         You willnotbe charged forthese lawyers.Ifyou wantto be represented by anotherlawyer,you may
         hireoneatyourown expense.
'


        5N 1
           '*K...
     ya.. '' '               . . . .. .
                                        , .
                                                                                                     .                   *. ,,.. %
                                                                                                                         1.        .              . ' k         j,
                                                                                                                                                                 >
                                                                                                                                                                 ,s
                                                                                                                                                                ;,j
                                                                                                                                                                  .
                                                                                                                                                                  'j
                                                                                                                                                                   '
                                                                                                                                                                   '
                                                                                                                                                                   %
                                                                                                                                                                   .
                                                                                                                                                                   .l
                                                                                                                                                                    c
                                                                                                                                                                    '
                                                                                                                                                                    l
                                                                                                                                                                    j
                                                                                                                                                                    f
                                                                                                                                                                    ;
                                                                                                                                                                    qj
                                                                                                                                                                     t
                                                                                                                                                                     g
                                                                                                                                                                     r
                                                                                                                                                                     j
                                                                                                                                                                     y
                                                                                                                                                                     ;y
                                                                                                                                                                      jj
                                                                                                                                                                       #
                                                                                                                                                                       V
                                                                                                                                                                       ,
                                                                                                                                                                       j
                                                                                                                                                                       x
                                                                                                                                                                       sO
                                                                                                                                                                        '
                                                                                                                                                                        r'
                                                                                                                                                                         2
                                                                                                                                                                         x
                                                                                                                                                                         n
                                                                                                                                                                         j
                                                                                                                                                                         j
                                                                                                                                                                         w
                                                                                                                                                                         ,
                                                                                                                                                                         ;j
                                                                                                                                                                          ?
                                                                                                                                                                          j
                                                                                                                                                                          r .
                                                                                                                                                                            '
                                                                                                                                                                            y
                                                                                                                                                                            j
                                                                                                                                                                          jj,
                                                                                                                                                                           .i
                                                                                                                                                                            ,
                                                                                                                                                                            j
                                                                                                                                                                            j
                                                                                                                                                                            .
                                                                                                                                                                            y j
                                                                                                                                                                              j
                                                                                                                                                                             yy
                                                                                                                                                                              .
                                                                                                                                                                              tj
                                                                                                                                                                               hc
                                                                                                                                                                               sljj
                                                                                                                                                                                  j;j.
                                                                                                                                                                                  x
                                                                                                                                                                                  h
                                                                                                                                                                                  q  ,,
                                                                                                                                                                                      ysk.
                                                                                                                                                                                         ujyju.
                                                                                                                                                                                              g.
                                                                                                                                                                                              &
                                                                                                                                                                                              . q'.jj ;yy
                                                                                                                                                                                                        js
                                                                                                                                                                                                        t
                                                                                                                                                                                                        .
                                                                                                                                                                                                        yj
                                                                                                                                                                                                         y
                                                                                                                                                                                                         y
                                                                                                                                                                                                         $
                                                                                                                                                                                                         y
                                                                                                                                                                                                         jg
                                                                                                                                                                                                          rj
                                                                                                                                                                                                          jz.
                                                                                                                                                                                                            ,j
                                                                                                                                                                                                            tt
                                                                                                                                                                                                             j
                                                                                                                                                                                                             N
                                                                                                                                                                                                             sj
                                                                                                                                                                                                              yj
                                                                                                                                                                                                               i
                                                                                                                                                                                                               j
                                                                                                                                                                                                               n
                                                                                                                                                                                                               .
                                                                                                                                                                                                               jkj
                                                                                                                                                                                                                ,1jy
                                                                                                                                                                                                                 y. xj
                                                                                                                                                                                                                    .,..
                                                                                                                                                                                                                   ,y
                                                                                                                                                                                                                   t   '
                                                                                                                                                                                                                       iy
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         v
                                                                                                                                                                                                                         g
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         jt
                                                                                                                                                                                                                          y
                                                                                                                                                                                                                          g
                                                                                                                                                                                                                          ky
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           yg
                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                           j,
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            y
                                                                                                                                                                                                                            :r.jF
                                                                                                                                                                                                                                s.
                                                                                                                                                                                                                                .<
                                                                                                                                                                                                                                 e
                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                                jyyr
                                                                                                                                                                                                                                    &
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                    y'
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     c
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      gqvlqg
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      .     y-
                                                                                                                                                                                                                                           )y ;n
                                                                                                                                                                                                                                             j':j
                                                                                                                                                                                                                                               .                                .'
                                                                                                                                                                                                                                                                             ..,.
                                                                                                                                                                                                                                                                                                                                              .          ,
                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                  . b,
      j.j
        y
        q.                           ,
                                      '    ,                          .' '                                 .     .       ï' ,           .  k
                                                                                                                                           j
                                                                                                                                       . w.Y
                                                                                                                                           w
                                                                                                                                           à.*
                                                                                                                                             '
                                                                                                                                             ,.v;,j
                                                                                                                                                  ,
                                                                                                                                                  y j
                                                                                                                                                jj a' k
                                                                                                                                                      ,j .
                                                                                                                                                         : . ,,
                                                                                                                                                              j
                                                                                                                                                              yj.
                                                                                                                                                                ,
                                                                                                                                                    y'.1X.. .kjpsj,
                                                                                                                                                                 gbjj
                                                                                                                                                                    g,
                                                                                                                                                                     .
                                                                                                                                                                     ;
                                                                                                                                                                     y
                                                                                                                                                                  hrj)
                                                                                                                                                                     t    .yj
                                                                                                                                                                            r;y
                                                                                                                                                                              j
                                                                                                                                                                              k,yjy
                                                                                                                                                                                  m
                                                                                                                                                                                  y  yz;jy
                                                                                                                                                                                         , ;j
                                                                                                                                                                                            .gy
                                                                                                                                                                                              j
                                                                                                                                                                                              y
                                                                                                                                                                                              yj
                                                                                                                                                                                               k
                                                                                                                                                                                               .
                                                                                                                                                                                               ,
                                                                                                                                                                                               gj
                                                                                                                                                                                                y
                                                                                                                                                                                                j
                                                                                                                                                                                                g
                                                                                                                                                                                                y
                                                                                                                                                                     a$kjxskyésuqp . ., yy u..p.yy
                                                                                                                                                                                                 y
                                                                                                                                                                                                 jjyy
                                                                                                                                                                                                    j
                                                                                                                                                                                                    y
                                                                                                                                                                                                    .
                                                                                                                                                                                                    jj
                                                                                                                                                                                                     yj;j
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        .
                                                                                                                                                                                                        yy
                                                                                                                                                                                                         ;y
                                                                                                                                                                                                          j
                                                                                                                                                                                                          .
                                                                                                                                                                                                          gyj
                                                                                                                                                                                                           j
                                                                                                                                                                                                           , j
                                                                                                                                                                                                             y
                                                                                                                                                                                                             y.
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              .
                                                                                                                                                                                                              ;j
                                                                                                                                                                                                               y
                                                                                                                                                                                                               jy
                                                                                                                                                                                                                ytj
                                                                                                                                                                                                                 g,
                                                                                                                                                                                                                  g;
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   $y
                                                                                                                                                                                                                    y
                                                                                                                                                                                                                    ,s y
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       y.
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        y,
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         j
                                                                                                                                                                                                                         yy
                                                                                                                                                                                                                          j j
                                                                                                                                                                                                                            yy,.y
                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                 y,.z
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    ;,
                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      y  . ,.
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            f,y.j
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                    .          .           ,
                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                          sj.
                                                                                                                                                                                                                                                                                                          ,          .
                                                                                                                                                                                                                                                                                                                              , . ,j .,
                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                        . j,
                                                                                                                                                                                                                                                                                                                                             .                    ,
                                                                                                                                                                                                                                                                                                                                                                  . ,.,
                                                                                                                                                                                                                                                                                                                                                                  ,



         You donotneed to hl
                           'reyourown la erbecause the ClassCollnselare working on yourbehalf.But,
         fyou wantyom own la er,you willhaveto pay thatla erto appearin Co foryou ifyou want
          omeoneotherthan ClnKsCoxlnselto spe foryou.
      ,l
       k,- .,                 2,'-,.
                                   --/,                ,.
                                                               . . ,. -
                                                                                '   s
                                                                                        .
                                                                                                         c'               .     -.
                                                                                                                                 :.       .'$ir,.. . ,,. l..
                                                                                                                                                        .
                                                                                                                                                        ;
                                                                                                                                                        '.
                                                                                                                                                         ,-
                                                                                                                                                                                    -
                                                                                                                                                                                  . ...--):>
                                                                                                                                                                                           .,. .j
                                                                                                                                                                                                ir-
                                                                                                                                                                                                  q
                                                                                                                                                                                                  lîq
                                                                                                                                                                                                    k
                                                                                                                                                                                                    .
                                                                                                                                                                                                    t
                                                                                                                                                                                                    l éNS,
                                                                                                                                                                                                     ts
                                                                                                                                                                                                      '
                                                                                                                                                                                                      ,
                                                                                                                                                                                                      -,-
                                                                                                                                                                                                           :$
                                                                                                                                                                                                            u
                                                                                                                                                                                                            .,.$.;
                                                                                                                                                                                                                 ,,..j;.
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                       ;p,.1/-185ujjxkjl-
                                                                                                                                                                                                                       Li              lj!'
                                                                                                                                                                                                                                         :;j:  k
                                                                                                                                                                                                                                               èq
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                           -k't(
                                                                                                                                                                                                                                                t,.-  k
                                                                                                                                                                                                                                                      ).;
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        q@
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                         8.
                                                                                                                                                                                                                                                          ;:
                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                           kkp
                                                                                                                                                                                                                                                             ,r1
                                                                                                                                                                                                                                                               k p
                                                                                                                                                                                                                                                                 :, ,
                                                                                                                                                                                                                                                                    @,t :
                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         :A
                                                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                                                          t?'kl
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              $m
                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               u
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               hit
                                                                                                                                                                                                                                                                               ,  .
                                                                                                                                                                                                                                                                                  A.o,       t -
                                                                                                                                                                                                                                                                                               ). ,h
                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    d
                                                                                                                                                                                                                                                                                                    i,
                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                      T<ç-1
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                          .F
                                                                                                                                                                                                                                                                                                           .g
                                                                                                                                                                                                                                                                                                            ;yk.
                                                                                                                                                                                                                                                                                                               ;k
                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                @
                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                .7
                                                                                                                                                                                                                                                                                                                 E;
                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                  k.
                                                                                                                                                                                                                                                                                                                   ry
                                                                                                                                                                                                                                                                                                                    .r
                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                     f.
                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                      '1
                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                       9
                                                                                                                                                                                                                                                                         .:k  C
                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                              ,'
                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                          U
     k?       - ''''                                   .
                                                                                       N-
                                                                                        )j
                                                                                         .
                                                                                         (
                                                                                         't
                                                                                          !
                                                                                          .
                                                                                          ij
                                                                                           '
                                                                                           y
                                                                                           (
                                                                                           -
                                                                                           4
                                                                                           I
                                                                                           '
                                                                                           y
                                                                                           j'
                                                                                            ;
                                                                                            .
                                                                                            -
                                                                                            j
                                                                                            y
                                                                                            t+
                                                                                             .
                                                                                             j1
                                                                                              ,à
                                                                                               j3
                                                                                                k
                                                                                                ?j
                                                                                                 ,
                                                                                                 1l
                                                                                                  zt
                                                                                                   -
                                                                                                   '
                                                                                                    .,
                                                                                                   ,k
                                                                                                   .
                                                                                                   ;jk
                                                                                                    X.tk
                                                                                                       '
                                                                                                       t
                                                                                                       .
                                                                                                       'k
                                                                                                        '1
                                                                                                        :
                                                                                                                                                          .
                                                                                                                                                                   .'           . i/
                                                                                                                                                                              1I1
                                                                                                                                                                                Ir'
                                                                                                                                                                                                   Aj :
                                                                                                                                                                                                      gj
                                                                                                                                                                                                       ly :
                                                                                                                                                                                                          :,
                                                                                                                                                                                                           .
                                                                                                                                                                                                           4h
                                                                                                                                                                                                            '
                                                                                                                                                                                                            jI
                                                                                                                                                                                                             l
                                                                                                                                                                                                             i
                                                                                                                                                                                                             t
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             - ..;
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 k,
                                                                                                                                                                                                                  .s  z
                                                                                                                                                                                                                      .  k
                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                          w
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          (
                                                                                                                                                                                                                          114
                                                                                                                                                                                                                            ! ':
                                                                                                                                                                                                                               .  j
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                  .jl
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    );1
                                                                                                                                                                                                                                      jr
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                       j2
                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        ,'
                                                                                                                                                                                                                                         t-
                                                                                                                                                                                                                                          pj
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           ;   -
                                                                                                                                                                                                                                               l;
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                -kï
                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  7J.-tjy
                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                        'C         .;
                                                                                                                                                                                                                                                         t'v,.-.jt.'
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   L;1
                                                                                                                                                                                                                                                                     -;
                                                                                                                                                                                                                                                                       ,';
                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                            ?    h-k),2t';y6-ik':.t4
         $.-. wik)
                 .:.k
                    ---
                      '...
                         t
                         j:
                          -.
                           , .' .     ,. .':
                                           j-
                                            $
                                            4
                                            !
                                            y
                                            tj
                                             t                                                                                                                                  dk. $
                                                                                                                                                                                    #jk
                                                                                                                                                                                      :
                                                                                                                                                                                      -
                                                                                                                                                                                      rkiy
                                                                                                                                                                                         :
                                                                                                                                                                                         .                                                               -2j
                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                         ,                  ,
      x-
       'ï                - .
                          . .
                                             :,
                                                                                                                                                   .
                                                                                                                                                   -
                                                                                                                                                               .                            ,
                                                                                                                                                                                         -, ( !
                                                                                                                                                                                              ojizst                                    -,
                                                                                                                                                                                                                                         j;;jj  . ?:- ,
                                                                                                                                                                                                                                                                   ..,,t,
                                                                                                                                                                                                                                                                   :      yq
                                                                                                                                                                                                                                                                           ,     j                 .. . .
          ThelawyerswhorepresenttheClasswillasktheCourtforanawardofattorneys'feessndreimbm sement
          oftheirout-of-pocketexpensesin an am ountnotto exceed $3,500,000.Any legalfeesawardedby the
          Courtwillbepaid sepnm telyby theDefendsntandthesepaym entsoflegalfeesand expenseswillnot
          reduce thevalue oftheSettlem entbeneftsmadeavailableto ClassM embers.
          Defendnntwillalso sepnmtely pay thecosl to providenoticeofand to adm inisterthe Settlem ent.
          ClmssCounselwillpetition the Courttoapprovethepam entto ClmssCounselwhich GM hmsagreed
          notto oppose.ClassCounselwillfletheirrequestforan award ofattom eys'fees.ClassM embersmay
          obtain any such submission to theCourtbycontacting ClassCounsel.

                                                                                                                TH E COURT'S FM RNESS HEARING
            n e Courtwillhold a hearing to decidewhetherto approve the Settlem ent.You m ay attend,and you
           maymsktospeak butyou don'thaveto appear.
      '  7k7'    ..'T'4,
                       's
                       :''
                         :E.4.t...th   l>.         1... >
                                                        r'..z..    ''k.!.$,
                                                                          A J,
                                                                             e''
                                                                               T&- ?%'?7l %pV!.j'
                                                                                                -j.
                                                                                                  >q'41.1.
                                                                                                         .'  '4$ (,4::.àA.-w%
                                                                                                                            .1   '. ..
                                                                                                                                     ..'.            .'$    $'        '        .f
                                                                                                                                                                                ,
                                                                                                                                                                                .7'
                                                                                                                                                                                  ....h.'' >r
                                                                                                                                                                                           k7  1*
                                                                                                                                                                                              L)  *.''
                                                                                                                                                                                                ;'.  -'
                                                                                                                                                                                                      'k
                                                                                                                                                                                                       f:
                                                                                                                                                                                                        'l;ê14
                                                                                                                                                                                                             ),
                                                                                                                                                                                                             'i/
                                                                                                                                                                                                               ?'.2
                                                                                                                                                                                                               .  b'ï'
                                                                                                                                                                                                                     r!
                                                                                                                                                                                                                      ?k(t
                                                                                                                                                                                                                         Nti
                                                                                                                                                                                                                         .  '
                                                                                                                                                                                                                            ')
                                                                                                                                                                                                                             'Nl
                                                                                                                                                                                                                              4h1x7
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                  d'%'
                                                                                                                                                                                                                                    % ,'
                                                                                                                                                                                                                                       'ï
                                                                                                                                                                                                                                        '.'
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                          '''
                                                                                                                                                                                                                                     .ç .h,j
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            '? ''
                                                                                                                                                                                                                                             .'l%.
                                                                                                                                                                                                                                                e,;.'.
                                                                                                                                                                                                                                                     f..
                                                                                                                                                                                                                                                       :'
                                                                                                                                                                                                                                                        ;'f;:-J'
                                                                                                                                                                                                                                                        .      S.
                                                                                                                                                                                                                                                                ',
                                                                                                                                                                                                                                                                *C.
                                                                                                                                                                                                                                                                  !k.';:G..!:
                                                                                                                                                                                                                                                                            1;'
                                                                                                                                                                                                                                                                              *)
                                                                                                                                                                                                                                                                               ;'t
                                                                                                                                                                                                                                                                                 ''.
                                                                                                                                                                                                                                                                                   .k
                                                                                                                                                                                                                                                                                    b)
                                                                                                                                                                                                                                                                                    .'j
                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                       *.%.v':j.v':ts.,r';1'!13..k.'=j.''.i...'(ïLt'':)'=
                                                                                                                                                                                                                                                                                                                                        ',.'.*-
                                                                                                                                                                                                                                                                                                                                              à.L'...:;,'
                                                                                                                                                                                                                                                                                                                                                        $,
                                                                                                                                                                                                                                                                                                                                                         (:
                                                                                                                                                                                                                                                                                                                                                          -y
                                                                                                                                                                                                                                                                                                                                                           p,
                                                                                                                                                                                                                                                                                                                                                            'jt'-
                                                                                                                                                                                                                                                                                                                                                                C,J').j:
                                                                                                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                                                                                       )j
                                                                                                                                                                                                                                                                                                                                                                        !'-f
                                                                                                                                                                                                                                                                                                                                                                           1'=
                                                                                                                                                                                                                                                                                                                                                                             '1
                                                                                                                                                                                                                                                                                                                                                                             f'  1
      l rt    t
              .    h       '  ''       k  !'
                                           !
                                           i
                                           k
                                           ,. ..      t,          ?.
                                                                  : .
                                                                    1   ' i
                                                                          u.
                                                                          .    1r)y      k  .
                                                                                            k       .'    %
                                                                                                          .
                                                                                                          L
                                                                                                          bvk. ,
                                                                                                               k..   4
                                                                                                                     ( .:
                                                                                                                        s   :
                                                                                                                            .
                                                                                                                            1/' .                  ,u     8.       lr:4
                                                                                                                                                                      k .'      :t'      x:
                                                                                                                                                                                          1
                                                                                                                                                                                          6
                                                                                                                                                                                          .
                                                                                                                                                                                          1>
                                                                                                                                                                                           0 i,                                                                  ,.                                                                                             ;r,..    .'
                                                                                                                                                                                                                           k, $.q'                                   '
                                                                                                                                                                                                                                                                     t        ..                                                                                .            :y:,;
                                                                                                                                                                                                                                                                               ,                   . ?.                           ,;                                       .y
      h'qf
      s   ,.*..t.rt,. lq .u:'
                            y
                            l
                            j.
                             r
                             .
                             <.   .
                                        '
                                         .  $
                                            ;        ..   .        ,  yç
                                                                       ,          .
                                                                                  )                      i j!j
                                                                                                             .b.
                                                                                                               : ,:%
                                                                                                                   t            .1..                                   p
                                                                                                                                                                       . .            ir
                                                                                                                                                                                       %-.r.
                                                                                                                                                                                             .

                                                                                                                                                                                            ,%,               ,. g
                                                                                                                                                                                                                 jr
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  p.;,
                                                                                                                                                                                                                     .. j
                                                                                                                                                                                                                     ;  .
                                                                                                                                                                                                                        / '
                                                                                                                                                                                                                          1
                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                           . jjjjq
                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                 .y
                                                                                                                                                                                                                                 !.
                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                  y:
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                   ;y
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                     j,
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       .(.
                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         vz.
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                           )
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           u.(
                                                                                                                                                                                                                                             jk
                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                               :y
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                .jy
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  &.
                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   j,
                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     .à
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                       r                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                          . .,. j
                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                            ,  g
                                                                                                                                                                                                                                                                                                                                                                              ,.

                                                                                                                                                                                               .h)     .;:-k.  ,;gyj:
                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                     F,
                                                                                                                                                                                                                      -,;z g
                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                           j  k
                                                                                                                                                                                                                              jw. y.qu.y:;j
                                                                                                                                                                                                                                          g..>    w-,    .y
                                                                                                                                                                                                                                                          gj'o
                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                             .ap
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               .?
                                                                                                                                                                                                                                                               u  ,
                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                  j:,'>
                                                                                                                                                                                                                                                                      y..-    r
                                                                                                                                                                                                                                                                              yq,;.
                                                                                                                                                                                                                                                                                  jj.
                                                                                                                                                                                                                                                                                    ,!j$ .
                                                                                                                                                                                                                                                                                         j kg .
                                                                                                                                                                                                                                                                                              r  y  t,jt  ijj.     p
                                                                                                                                                                                                                                                                                                                   -  jj    y.k
                                                                                                                                                                                                                                                                                                                                 -
      l
      i't
        --
         t:'
           f: 'r
              p    -t.l-'
                        z.
                         s
                         '
                         tRt.:
                             '
                             l!
                             i
                             rtzwGhh$k,.. h%:
                              a             ,k
                                             tx
                                             p
                                             i,,.-
                                              x  t,
                                                 1....w-  .a!.v,,. xj
                                                        ..'          i
                                                                     ,
                                                                     l
                                                                     .t'
                                                                       r'
                                                                        .(yf
                                                                          .
                                                                          'tk' zqsu
                                                                               s
                                                                               -         .s,u.
                                                                                  .v.g$$;k   ---,:($
                                                                                                  . o
                                                                                                    t.
                                                                                                     ù.
                                                                                                      z
                                                                                                      .,vkj
                                                                                                          vq
                                                                                                           ,$
                                                                                                            <
                                                                                                            ,t
                                                                                                             'ykjj .
                                                                                                                   <...-
                                                                                                                       ,
                                                                                                                       ::
                                                                                                                        ,
                                                                                                                        ;
                                                                                                                        .;
                                                                                                                         ,,q
                                                                                                                           ,.
                                                                                                                            ;)
                                                                                                                             js
                                                                                                                              .
                                                                                                                              4
                                                                                                                              ,
                                                                                                                              a
                                                                                                                              i
                                                                                                                              '1
                                                                                                                               .j
                                                                                                                                g
                                                                                                                                jr , $j't-ç..2,t-q.
                                                                                                                                                  j.
                                                                                                                                                   j.k ,.,$(x,),à:j
                                                                                                                                                    à.            st   ...
                                                                                                                                                                   ;.>. i
                                                                                                                                                                       .
                                                                                                                                                                           tk.. . lk
                                                                                                                                                                                  '.k
                                                                                                                                                                                    .
                                                                                                                                                                                     jj                                                                                                                                          y.  ,
                                                                                                                                                                                                                                                                                                                                     <yjr    s-j
                                                                                                                                                                                                                                                                                                                                               .u.jg,,jvq       tk.u
                                                                                                                                                                                                                                                                                                                                                                   ;,.
                                                                                                                                                                                                                                                                                                                                                                     (; r.j:;..,;y
                                                                                                                                                                                                                                                                                                                                                                       ,:
               e o                                willhold a Final pproval earing d ober 4,2019 at1:00 p.m .in Cou oom 1,on
              e Fo                                Floor,ofthe nited StntesDis 'ctCo ouse at701ClematisS et, estPalm Beach,
             Flon'
                                                                                                                                                                                        6
 klm U tlulkW llluGklu? Wlm um t tu GFIAUVU um K.
                                                '%/kK*%e1*m '*çGum *m vv Auuwu wu *vvwuu >x'w xweu'sœ ww- w w.-w,
Case
 fees,2:18-cv-14371-RLR
      costs,andexpenses. Document 41 Entered on FLSD Docket 08/06/2019 Page 11 of 15
 The FinalApprovalHearing may be m oved to a diFerentdate,tim e,orlocation withoutadditional
 notice,so itisrecomm ended thatyou check theCourt'swebsiteregarding thehearing date.


 No.ClassCotmselwillanswerany questionsthe Courtm ay have.Butyou are welcom e to cdm e at
 yourownexpense.Ifyousendanobjection,youdon'thavetocometocourttoKIkaboutit.Aslongas
 you EledawrittenobjectionwithalloftherequiredinformationontimewiththeCourtanddelivered
 iton timetoClassCotmseland Defendsnt'sCounsel,the Courtwillconsiderit.You m ay also have a
 lawyerattendthehearing on yourbehalfatyourownexpense,butitisnotrequired.Classm embersdo
 notneed to appearatthehearing ortake any otheraction to indicatetheirapproval.


 You may ask the Courtforperm ission to speak atthe FinalApprovalHearing.To do so,you must
 send a lettersaying thatyou intend to appearand speak attheFinalApprovalHearing in uBerman v
 GeneralM otors,fazcy'cajéN o.2:18-CV-14371.''Besureto includùthecasenam ecasenum ber,yom
 printed nam e,address,em ailaddress,telephone number,and yoursir ature.Yourletterofintentto
 appearand speak mustbereceivedby theClerk oftheCourt,ClassCotmseland Defendant'sCounsel,
 atthethreeaddresseslistedinQuestion 10nolaterthanSeptember20,2019.Youcnnnotspeakatthe
 hearing ifyou excludeyourself.

                                   G E TT IN G M O R E IN FO RM ATIO N



 lf you have any questions about this class action notice, you m ay call the toll free number
 1-888-970-0698.
 PLEASE DO NOT ADDRESS QUESTIONS ABOUT TM                                       SETTLEM ENT OF THE
 LITIG ATIO N TO TH E C O U RT O R TO TH E JUD G E O R TO G M .
 DATED :M ay 16,2019.
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 12 of 15




                      =         -           -        @'w- @---*-
                      â 6              gauj
                                          cK x                e          x
                                                   GabrietPeratta
                                                   Service Advisor
                                       . &         P:781.352.02c1xa,3lj.
                                                   F:781.255.9869
                                   %    .
                                                   gperatta@centrat.us

                       70Boston Providence Tpke I'TheAutomile''lNorwood,MA02062
                                            wwm central.us
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 13 of 15
Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 14 of 15
                              '




Case 2:18-cv-14371-RLR Document 41 Entered on FLSD Docket 08/06/2019 Page 15 of 15N
                                                                                     p %
                                      .
                                      .
                                                    7
                                                    1
                                                        '
                                                                                      *>
                                                                                      $ ç
                                  . .;                                               w       z'

                                      7
                                      .             ;         .
                                                                               % > 1
                                                                               J
                                                                               P



                                  : ;




                                      o -
                                      m o c > a
                                              œ c o
                                      Q e a
                                          > o
                                            x =
                                              w n
                                                w o
                                                  =
                                        œ m   e X M
                                      N O c =
                                            m m
                                              = c o
                                      O c o o n o -
                                      n - =   = . a
                                      P  r -
                                         c   o >
                                             =         o o
                                             O Gœ   U
                                                    G. -
                                                       yy c
                                      m- .y o g
                                      r             p o a
                                      w X 0  cj y   s. s.
                                      oD (
                                      l   5. c to   e
                                                    o. Q
                                      tn = Q D      -*& Z.
                                      & ï O  =      :!!f
                                                       *'A
                                          * c
                                          -.        O o
                                          N tp      > c
                                          F'* *     œ
                                                    c. a




                                                                         *
                                                                         '
                                                                         d,,.,j,. 1
                                                                                  2
                                                                                  ;
                                                                                  %j4
                                                                                  ..
                                                                                    jrœ- .
                                                                                    ''


                                                                             !>
                                                                              .

                                  !




                                                                         m      A>oAx.
                                                                         :* -
                                                                            m tea
                                                                                e'
                                                                         2u =cs--mw
                                                                                 axx
                                                                         2 - '+g wm.
                                                                                 o œg
                                                                         :O
                                                                         eo
                                                                                     œ
                                                                                     c
                                                                                      Q>
                                                                                     =m
                                                                                     <t
                                                                                     > o
